Exhibit 10.11

--------------------------------------------------------------------------------



 
STOCK PURCHASE AGREEMENT
DATED AS OF
FEBRUARY 17, 2016,
By and Among
CHRISTI DIANE BABB, an individual
and
JACK MADDEN, JR., an individual
collectively, Sellers,
and
SECURITY NATIONAL FINANCIAL CORPORATION,
Purchaser

--------------------------------------------------------------------------------



 



 
TABLE OF CONTENTS
     
Page
ARTICLE I
DEFINITIONS
1
1.1
Terms Defined
1
1.2
Other Definitional Provisions
1
ARTICLE II
PURCHASE AND SALE OF THE SHARES AND CLOSING
2
2.1
Purchase and Sale of the Shares
2
2.2
Purchase Price
2
2.3
The Closing; Closing Date
2
2.4
Babb Purchase Price Adjustment
3
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
4
3.1
Organization
4
3.2
Authority
4
3.3
Capital Stock
4
3.4
Subsidiaries
5
3.5
No Conflicts or Violations
5
3.6
Books and Records
5
3.7
Financial Statements
6
3.8
No Other Financial Statements
6
3.9
Reserves
6
3.10
Absence of Changes
7
3.11
No Undisclosed Liabilities
9
3.12
Taxes
9
3.13
Litigation
11
3.14
Compliance with Laws
11
3.15
Employees and Employee Benefit Plans
12
3.16
Properties
13
3.17
Contracts
16
3.18
Insurance Issued by the Company
18
3.19
Licenses and Permits
19
3.20
Operations Insurance
19
3.21
Intercompany Liabilities
19
3.22
Bank Accounts
19
3.23
Brokers
19
3.24
No Other Representations
20
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
20
4.1
Organization
20
4.2
Authority
20
4.3
No Conflicts or Violations
20
4.4
Litigation
21
4.5
Brokers
21
4.6
Availability of Funds
21
4.7
Purchase for Investment
21




--------------------------------------------------------------------------------




4.7
Investigation and Evaluation
22 4.8
Information on Change of Control Application
22
ARTICLE V
COVENANTS OF THE SELLERS; JOINT CONSENTS
22
5.1
Regulatory Approvals
22
5.2
Access by the Purchaser
22
5.3
No Negotiations, etc
23
5.4
Conduct of Business
23
5.5
Financial Statements and Reports
25
5.6
Investments
25
5.7
Employee Matters
25
5.8
No Charter Amendments
26
5.9
No Issuance of Securities
26
5.10
No Dividends
26
5.11
No Disposal of Property
26
5.12
No Breach or Default
27
5.13
Indebtedness
27
5.14
No Acquisitions
27
5.15
Intercompany Liabilities
27
5.16
Tax Matters
27
5.17
Notice and Cure
27
5.18
Regulatory Matters
28
5.19
Access to Information
29
5.20
Employee Benefits
30
ARTICLE VI
COVENANTS OF THE PURCHASER
31
6.1
Regulatory Approvals
31
6.2
Reserved
31
6.3
Notice and Cure
31
ARTICLE VII
CONDITIONS TO OBLIGATIONS OF THE PURCHASER
32
7.1
Representations and Warranties
32
7.2
Performance
32
7.3
Certificates of the Sellers
33
7.4
No Injunction
33
7.5
No Proceeding or Litigation
33
7.6
Consents, Authorizations, etc
33
ARTICLE VIII
CONDITIONS TO OBLIGATIONS OF THE SELLERS
33
8.1
Representations and Warranties
33
8.2
Performance
34
8.3
Officers' Certificates
34
8.4
No Injunction
34
8.5
Consents, Authorizations, etc
34
ARTICLE IX
SURVIVAL OF PROVISIONS; REMEDIES
34
9.1
Survival
34
9.2
Available Remedies
35




--------------------------------------------------------------------------------



ARTICLE X
INDEMNIFICATION
35
10.1
Tax Indemnification
35
10.2
Other Indemnification
36
10.3
Method of Asserting Claims
37
10.4
After-Tax Damages
39
10.5
Limitations on Indemnificatio
39
10.6
Exclusive Remedy
40
ARTICLE XI
TERMINATION
40
11.1
Termination
40
11.2
Effect of Termination
41
ARTICLE XII
MISCELLANEOUS
41
12.1
Notices
41
12.2
Entire Agreement
43
12.3
Expenses
43
12.4
Public Announcements
43
12.5
Confidentiality
43
12.6
Section 338(h)(10) Election
44
12.7
Further Assurances
44
12.8
Waiver or Extension
44
12.9
Amendment
44
12.10
Counterparts
44
12.11
No Third Party Beneficiaries
44
12.12
Governing Law
45
12.13
Binding Effect
45
12.14
Assignment
45
12.15
Headings, etc
45
12.16
Invalid Provisions
45
12.17
Limitations
45
12.18
Disclosure Schedules
45
12.19
Certain Understandings
46
12.20
Attorney Client Privilege and Conflict Waiver
46




--------------------------------------------------------------------------------



SCHEDULES
Schedule 1
Reppond Stock Ownership
Schedule 1.1
Definitions of Terms
Schedule 2.2
Transferred Real Estate
Schedule 2.4
Charbonnet Property
Schedule 3.1
Certificates of Authority of First Guaranty
Schedule 3.3
Capital Stock of the Company
Schedule 3.5(a)
Governmental Authority Consents and Approvals
Schedule 3.5(e)
Other Consents and Approvals
Schedule 3.7
Statutory Financial Statements
Schedule 3.9
Reserves
Schedule 3.10
Absence of Changes
Schedule 3.11
Undisclosed Liabilities
Schedule 3.12
Taxes
Schedule 3.13
Litigation
Schedule 3.14
Compliance with Laws
Schedule 3.15(a)
Employee Benefit Plans
Schedule 3.15(e)
Post-Retirement or Post-Termination Benefits
Schedule 3.16
Properties
Schedule 3.17
Material Contracts
Schedule 3.18
Insurance Issued by First Guaranty
Schedule 3.19
Licenses and Permits
Schedule 3.20
Operations Insurance
Schedule 3.21
Intercompany Liabilities
Schedule 3.22
Bank Accounts
Schedule 3.23
Brokers
       
EXHIBITS
 
A –
Certificate of the Sellers
B –
Officer's Certificate of the Purchaser
C –
Secretary's Certificate of the Purchaser
D –
1, 2, 3 and 4 --  Releases under Prior Stock Purchase Agreements
E –
Form of Transferred Real Estate Transfer Deed






--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (the "Agreement") is made and entered into as of
February 17, 2016 by and between SECURITY NATIONAL FINANCIAL CORPORATION, a Utah
corporation (the "Purchaser"), and CHRISTI DIANE BABB, an individual ("Babb")
and JACK MADDEN, JR., an individual ("Madden") (each of Babb and Madden a
"Seller" and collectively, the "Sellers"), with respect to the acquisition by
the Purchaser of all of the outstanding capital stock of REPPOND HOLDING
COMPANY, an Arkansas corporation ("Reppond") which is the sole shareholder of
all outstanding capital stock of First Guaranty Insurance Company, a Louisiana
domestic stock legal reserve life insurance company ("First Guaranty")(each of
Reppond and First Guaranty sometimes referred to herein individually or
collectively, as applicable, as the "Company").  The Purchaser and the Sellers
or each Seller are sometimes referred to herein individually as a "Party" and
collectively as the "Parties."
W I T N E S S E T H:
WHEREAS, Reppond is a corporation duly organized, existing and in good standing
under the laws of the State of Arkansas with authorized capital stock of One
Hundred Thousand (100,000) shares of common stock with a par value of One and
NO/100s Dollar ($1.00) per share (the "Common Stock"), of which 128 shares are
issued and outstanding and are owned beneficially and/or of record by the
Sellers as set forth on Schedule 1 (the "Shares");
WHEREAS, Reppond is the sole shareholder of First Guaranty a domestic stock
legal reserve life insurance company duly organized, existing and in good
standing under the laws of the State of Louisiana with an authorized capital of
One Million (1,000,000) shares of common stock with a par value of One and
NO/100s Dollar ($1.00) per share (the "First Guaranty Common Stock"), of which
One Million (1,000,000) shares are issued and outstanding and are owned
beneficially and/or of record by Reppond (the "First Guaranty Shares");
WHEREAS, the Sellers desire to sell, transfer and assign to the Purchaser, and
the Purchaser desires to purchase and acquire from the Sellers, the Shares for
the consideration and upon the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:
ARTICLE I 
DEFINITIONS
 
1.1Terms Defined.  The capitalized terms used in this Agreement and not defined
herein shall have the meanings specified in Schedule 1.1.
1.2Other Definitional Provisions.  Unless the context otherwise requires,
references in this Agreement to the singular number shall include the plural,
and the plural number shall include the singular; words denoting gender shall
include the masculine, feminine and neuter; the words "hereof," "herein" and
"hereunder" and words of similar import refer to this Agreement as a whole and
not to any particular provision of this Agreement; unless otherwise specified,
all Article and Section references pertain to this Agreement; and the term "or"
means "and/or."
Page 1

--------------------------------------------------------------------------------

ARTICLE II 
PURCHASE AND SALE OF THE SHARES AND CLOSING
 
2.1Purchase and Sale of the Shares.  Pursuant to the terms of this Agreement, on
the Closing Date and effective as of the Effective Date, the Purchaser shall
purchase the Shares from the Sellers, and the Sellers shall sell, transfer and
convey the Shares to the Purchaser, upon the terms and conditions set forth in
this Agreement.
2.2Purchase Price.
(a)            The total aggregate consideration for the Shares purchased by the
Purchaser from the Sellers shall be Six Million Seven Hundred Fifty-Three
Thousand and NO/100s Dollars ($6,753,000.00) subject to the increase, if any,
pursuant to Section 2.4 (the "Purchase Price"). The Purchase Price, less the 
amounts to be paid under the Prior Stock Purchase Agreements, in accordance with
Section 2.2(a)(ii) below, shall be paid to the Sellers at the Closing, as
allocated below between the Sellers, in consideration of the transfer of each
Seller's ownership of the Shares as set forth on Schedule 1.  The portion of the
Purchase Price allocated to Madden shall be payable to Madden in cash and the
portion of the Purchase Price allocated to Babb shall be payable to Babb in a
combination of cash and the real estate properties owned by First Guaranty
listed on Schedule 2.2 (to the extent such real estate properties have not been
sold prior to the Closing) (the "Transferred Real Estate"), and the cash portion
of the Purchase Price payable to Babb shall be reduced by an amount equal to the
Book Value of the Transferred Real Estate (the Book Value of each real estate
property being shown on Schedule 2.2 and aggregating $863,997.00) transferred to
Babb at the Closing.  The Purchase Price shall be allocated between the Sellers
as follows:
(i)            Madden - $1,691,250.00.
(ii)            Babb-$5,061,750.00 less all amounts paid at the Closing by the
Purchaser or the Company to David Madden, Lynda Madden, Jack Madden, Sr., and
Jack Madden, Jr. (the "Former Shareholders"), pursuant to those certain Stock
Purchase Agreements dated December 16, 2010 (the "Prior Stock Purchase
Agreements") in exchange for full releases of all Liens and Liabilities under
the Prior Stock Purchase Agreements in substantially the same form attached to
the this Agreement as Exhibits D - 1, 2, 3 and 4.  Any increase in the Purchase
Price in accordance with Section 2.4 will increase the cash portion of the
Purchase Price due to Babb and not Madden.
(b)            The Sellers acknowledge that the allocation of the Purchase Price
between them in accordance with Section 2.2(a) was negotiated only between the
Sellers and represents their agreement on the allocation of the Purchase Price.
The Sellers agree to indemnify and hold the Purchaser harmless from any claim,
expense or liability asserted by them against the Purchaser arising from or
relating to such allocation of the Purchase Price.
2.3The Closing; Closing Date.  The closing of the transactions contemplated
herein (the "Closing") will take place, assuming satisfaction or waiver of each
of the conditions set forth in Articles VII and VIII, at such time and location
as the Parties may mutually agree on a date (the "Closing Date") to be mutually
agreed upon between the Parties or, if no date has been agreed to, on the first
Business Day of the month following the month in which all of the conditions set
forth in Articles VII and VIII (other than delivery of any certificates,
documents or other agreements to be delivered at Closing) have been satisfied or
waived.  At the option of the Parties, documents to be delivered at Closing may
be delivered by facsimile or other electronic transmission, and the delivery of
the original documents shall be made on the first Business Day following the
Closing Date.  At the Closing:
Page 2

--------------------------------------------------------------------------------

(a)            the Parties shall deliver the documents and certificates required
to be delivered by Articles VII and VIII; provide proof or indication of the
satisfaction or waiver of each of the conditions set forth in Articles VII and
VIII; and consummate the purchase and sale of the Shares by delivery by the
Sellers to the Purchaser of certificates representing the Shares in proper form
for transfer, or accompanied by stock powers executed by the Sellers for
purchase by the Purchaser, transferring good and indefeasible title to the
Shares to the Purchaser, free and clear of all encumbrances other than any
created by the articles of incorporation and bylaws of Reppond and applicable
securities laws, and in consideration of their receipt of their respective
portions of the Purchase Price as provided in Section 2.2;
(b)            the Purchaser shall pay each of the Sellers their respective
portions of the cash portion of the Purchase Price as provided in Section 2.2,
which shall be remitted by the Purchaser to each Seller by wire transfer of
immediately available funds to an account designated by each Seller and, with
respect to the portion of the Purchase Price to be paid to Babb by the
Transferred Real Estate owned by First Guaranty on the Closing Date, by delivery
of transfer deeds from First Guaranty to Babb in the form of Exhibit E hereto. 
The Sellers shall provide the Purchaser with wire transfer instructions and bank
routing numbers for the payment of their respective portions of the cash portion
of the Purchase Price at least forty-eight (48) hours prior to the Closing Date;
(c)            the Purchaser shall pay to each of the Former Shareholders the
amount owed to each under the Prior Stock Purchase Agreements as provided in
Section 2.2(a)(ii) or, if the Company has made any such payment, the Purchaser
shall pay such amount to the Company.
(d)            the Purchaser shall contribute cash to the capital of First
Guaranty equal to the Book Value of the Transferred Real Estate; and
(e)            the Sellers shall deliver the resignations of each of the
officers and members of the Board of Directors of Reppond and First Guaranty,
effective as of the Effective Date.
2.4Babb Purchase Price Adjustment. In the event the "Charbonnet Property" set
forth on Schedule 2.4 is sold prior to Closing and the selling price is equal to
or greater than the Book Value of the Charbonnet Property set forth on Schedule
2.4, the Purchase Price will be increased by $200,000 plus an amount equal to
the net proceeds received by the Company from the sale in excess of that Book
Value.
Page 3

--------------------------------------------------------------------------------

ARTICLE III                                        
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
Except as set forth in the Disclosure Schedule, which the Purchaser acknowledges
receipt of by executing this Agreement, the Sellers hereby severally but not
jointly represent and warrant to the Purchaser as follows as of the date hereof
or such earlier date as expressly provided in this Article III; provided, with
regard to Section 3.2 and Schedule 1, each Seller shall be responsible only for
his or her representations concerning his or her authority and ownership of the
number of Shares as set forth on Schedule 1:
3.1Organization.  Reppond is a corporation duly organized, validly existing and
in good standing under the Laws of the State of Arkansas.  First Guaranty is a
stock legal reserve life insurance company duly incorporated, validly existing,
and in good standing under the Laws of the State of Louisiana and possesses a
current Certificate of Authority in each of the jurisdictions set forth on
Section 3.1 of the Disclosure Schedule.  The Sellers have full power and
authority to enter into this Agreement, to sell the Shares to the Purchaser upon
the terms and conditions set forth herein, and to perform their respective
obligations under this Agreement.  The Sellers have made available to the
Purchaser true and complete copies of the articles of incorporation (as
certified by the appropriate governmental or regulatory authorities) and the
bylaws of Reppond and First Guaranty, including all amendments thereto through
the date of this Agreement.
3.2Authority.  This Agreement constitutes a legal, valid, and binding obligation
of the Sellers and is enforceable against the Sellers, as applicable, in
accordance with its terms, except to the extent that enforcement may be limited
by or subject to any bankruptcy, insolvency, reorganization, moratorium, or
similar Laws now or hereafter in effect relating to or limiting creditors'
rights generally and the remedy of specific performance and injunctive and other
forms of equitable relief are subject to certain equitable defenses and to the
discretion of the court or other similar Person before which any proceeding
therefore may be brought.
3.3Capital Stock.  The authorized capital stock of Reppond as of the date of
this Agreement consists of One Hundred Thousand (100,000) shares of common stock
with a par value of One and NO/100s Dollar ($1.00) per share, of which one
hundred twenty eight (128) shares are validly issued and outstanding, fully paid
and nonassessable, and all of which are owned beneficially and of record by the
Sellers as set forth on Schedule 1, free and clear of all Liens, except for
Liens disclosed in Section 3.3 of the Disclosure Schedule.  The authorized
capital stock of First Guaranty as of the date of this Agreement consists of
Five Million (5,000,000) shares of common stock with a par value of One and
NO/100s Dollar ($1.00) per share, of which One Million (1,000,000) shares are
validly issued and outstanding, fully paid and nonassessable, and all of which
are owned beneficially and of record by Reppond, free and clear of all Liens,
except for Liens disclosed in Section 3.3 of the Disclosure Schedule.  There are
no outstanding securities, obligations, rights, subscriptions, warrants,
options, charter or founders insurance policies, phantom stock rights, or
(except for this Agreement) other Contracts of any kind that give any Person the
right to (a) purchase or otherwise receive or be issued any shares of capital
stock of the Company (or any interest therein) or any security or Liability of
any kind convertible into or exchangeable for any shares of capital stock of the
Company (or any interest therein) or (b) receive any benefits or rights similar
to any rights enjoyed by or accruing to a holder of the Common Stock or the
First Guaranty Common Stock, or any rights to participate in the equity, income,
or election of directors of the Company.
3.4Subsidiaries.  Except for Reppond's ownership of First Guaranty, neither
Reppond nor First Guaranty controls (whether directly or indirectly, whether
through the ownership of securities or by Contract or proxy, and whether alone
or in combination with others) any interest in any corporation, partnership,
business organization, or other similar Person that is an entity.
Page 4

--------------------------------------------------------------------------------

3.5No Conflicts or Violations.  The execution and delivery of this Agreement by
the Sellers does not, and the performance by the Sellers of their respective
obligations hereunder and thereunder will not:
(a)            subject to obtaining the approvals or the expiration of the
waiting periods contemplated by Section 5.1 as disclosed in Section 3.5(a) of
the Disclosure Schedule, violate any term or provisions of any Law or any writ,
judgment, decree, injunction, or similar order applicable to the Sellers;
(b)            conflict with or result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default under,
any of the terms, conditions, or provisions of the articles of incorporation or
bylaws of Reppond or First Guaranty;
(c)            result in the creation or imposition of any Lien upon any of the
respective Assets and Properties of the Sellers or the Company, that
individually or in the aggregate with any other Liens has had or would
reasonably be expected to have a Material Adverse Effect;
(d)            conflict with or result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default under, or
give to any Person any right of termination, cancellation, acceleration, or
modification in or with respect to, any Contract to which either the Sellers or
the Company is a party or by which any of their respective Assets or Properties
may be bound and as to which any such conflicts, violations, breaches, defaults,
or rights individually or in the aggregate have had or would reasonably be
expected to have a Material Adverse Effect; or
(e)            require the Sellers or the Company to obtain any consent,
approval, or action of, or make any filing with or give any notice to, any
Person except as disclosed in Section 3.5(e) of the Disclosure Schedule or those
which the failure to obtain, make, or give individually or in the aggregate with
any other such failures has not had or would not reasonably be expected to have
a Material Adverse Effect.
3.6Books and Records.  The Books and Records contain a true and complete record,
in all material respects, of all actions taken at all meetings and by all
written consents in lieu of meetings of the shareholders, Board of Directors,
and each committee thereof of the Company. The Books and Records of the Company
accurately reflect in all material respects the Business or Condition of the
Company, and have been maintained in all material respects in accordance with
good business and bookkeeping practices.
Page 5

--------------------------------------------------------------------------------

3.7Financial Statements.
(a)            Sellers has previously delivered or made available to the
Purchaser true and complete copies of the annual financial statements of First
Guaranty for each of the years ended December 31, 2012, 2013, 2014 and 2015 (if
and when available) (and the notes relating thereto) and quarterly financial
statements for the first, second and third quarters of 2015 (and the notes, if
any, relating thereto) as set forth in Section 3.7(a) of the Disclosure
Schedule.
(b)            Except as disclosed in Section 3.7(b) of the Disclosure Schedule,
each such financial statement of First Guaranty, and the notes relating thereto
complied in all material respects with all applicable Laws when so filed, is
true and complete in all material respects as of the date thereof, and fairly
presents in all material respects the financial position of First Guaranty as of
the respective dates thereof and the results of operations and changes in
capital and surplus and in cash flow of First Guaranty for and during the
respective periods covered thereby.
(c)            Reppond has no financial statements, but as of the date hereof,
Reppond has no liabilities and Reppond's only asset is the stock of First
Guaranty.  Since January 1, 2010, Reppond's only income has been dividends
received from First Guaranty, and Reppond has had no expenses.
3.8No Other Financial Statements.  Except for the financial statements described
in Section 3.7 (collectively, the "Financial Statements"), and except for
monthly internal income statements and balance sheets prepared by First
Guaranty, copies of which have previously been delivered or made available to
the Purchaser, no other financial statements have been prepared by or with
respect to First Guaranty (whether on a GAAP, SAP, consolidated, hybrid or other
basis) or any part thereof.
3.9Reserves. Except as disclosed on Section 3.9 of the Disclosure Schedule or
waived by Purchaser, all reserves and other similar amounts with respect to
insurance as established or reflected in the September 30, 2015 Quarterly
Statement (including, without limitation, the reserves and amounts reflected
respectively on lines 1 through 11 of page 3 of the Quarterly Statement) were
computed in accordance with commonly accepted actuarial standards consistently
applied, were fairly stated in all material respects in accordance with the
benefits specified by the provisions of the related insurance Contracts and in
the related reinsurance, coinsurance, and other similar Contracts of First
Guaranty and, to the Best Knowledge of the Sellers or the Company, meet the
requirements in all material respects of the insurance Laws of the State of
Louisiana and of the states in which such insurance Contracts were issued or
delivered and when considered in light of the assets held by First Guaranty with
respect to the reserves and related actuarial items, including without
limitation then current assumptions concerning investment earnings on the assets
and considerations anticipated to be received and retained under the insurance
Contracts, mortality and morbidity experience, persistency and expenses, all
such reserves and related actuarial items held in support of the insurance
Contracts of the First Guaranty, were good, sufficient and adequate, in all
material respects, as of September 30, 2015 (under commonly accepted actuarial
standards consistently applied and fairly stated in accordance with sound
actuarial principles), to cover the total amount of all reasonably anticipated
matured and unmatured benefits, dividends, claims, expenses and other
Liabilities of First Guaranty under all insurance Contracts under which First
Guaranty has or will have any Liability (including, without limitation, any
Liability arising under or as a result of any reinsurance, coinsurance, or other
similar Contract).  First Guaranty owns assets that qualify as legal reserve
assets under applicable insurance Laws in an amount at least equal to all such
statutory reserves and other similar amounts.  At Closing, if the Annual
Statement of First Guaranty for December 31, 2015 has been filed, the Sellers
shall be deemed to make the representations and warranties contained in this
Section 3.9 with respect to such 2015 Annual Statement.
Page 6

--------------------------------------------------------------------------------

3.10Absence of Changes.  Except as disclosed in Section 3.10 of the Disclosure
Schedule, since the latest Annual Statement or Quarterly Statement of First
Guaranty available prior to the execution of this Agreement (whichever is the
latest, the "Latest Statement"), there has not occurred any Material Adverse
Effect.  Except as disclosed in Section 3.10 of the Disclosure Schedule, since
the date of the end of the period covered in the Latest Statement (the "End of
Period Date"), the Company has operated only in the Ordinary Course of Business,
and (without limiting the generality of the foregoing) there has not been,
occurred, or arisen:
(a)            any declaration, setting aside, or payment of any dividend or
other distribution in respect of the capital stock of the Company or any direct
or indirect redemption, purchase, or other acquisition by the Company of any
such stock or of any interest in or right to acquire any such stock;
(b)            any employment, deferred compensation, or other salary, wage, or
compensation Contract entered into between the Company and any of its respective
officers, directors, employees, agents, consultants, or similar representatives,
except for normal and customary Contracts with agents, employees, and
consultants in the Ordinary Course of Business; or any increase in the salary,
wages, or other compensation of any kind, whether current or deferred, of any
officer, director, employee, agent, consultant, or other similar representative
of the Company other than routine increases that were made in the Ordinary
Course of Business and that did not result in an increase of more than five
percent (5%) of the respective salary, wages, or compensation of the Company; or
any creation of any employee benefit plan or any contribution to or amendment or
modification of any employee benefit plan other than in the Ordinary Course of
Business;
(c)            any issuance, sale, or disposition by the Company of any
debenture, note, stock, or other security issued by the Company, or any
modification or amendment of any right of the holder of any outstanding
debenture, note, stock, or other security issued by the Company;
(d)            any Lien created on or in any of the Assets and Properties of the
Company, or assumed by the Company with respect to any of such Assets and
Properties, which Lien individually or in the aggregate with any other Liens has
had or would reasonably be expected to have a Material Adverse Effect;
(e)            any prepayment of Liabilities which individually or in the
aggregate has or would reasonably be expected to have a Material Adverse Effect;
(f)            any Liability for borrowed money by the Company;
Page 7

--------------------------------------------------------------------------------

(g)            any Liability incurred by the Company in any transaction (other
than pursuant to any insurance Contract entered into in the Ordinary Course of
Business) not involving the borrowing of money, except such Liabilities incurred
by the Company, the result of which individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect;
(h)            as of the date of this Agreement, any damage, destruction, or
loss (whether or not covered by insurance) affecting any of the Assets and
Properties of the Company, which damage, destruction, or loss individually or in
the aggregate exceeds $20,000;
(i)            any material change in any underwriting, actuarial, investment,
financial reporting, or accounting practice or policy followed by the Company,
or in any assumption underlying such a practice or policy, or in any method of
calculating any bad debt, contingency, or other reserve for financial reporting
purposes or for any other accounting purposes;
(j)            any payment, discharge, or satisfaction by the Company of any
Lien or Liability other than Liens or Liabilities that were paid, discharged, or
satisfied in the Ordinary Course of Business, or were paid, discharged, or
satisfied as required under this Agreement;
(k)            any cancellation of any material Liability owed to the Company by
any other Person;
(l)            any material write off or write down of, or any determination to
write off or down any of, the Assets and Properties of the Company or any
portion thereof (other than any statutory write-down of investment assets);
(m)            any sale, transfer, or conveyance of any investments, or any
other Assets and Properties of the Company in excess of $20,000, except for
investment transactions by the Company in the Ordinary Course of Business and
the sale of the Charbonnet Property;
(n)            as of the date of this Agreement, any amendment, termination,
waiver, disposal, or lapse of, or other failure to preserve, any license,
permit, or other form of authorization of the Company, the result of which
individually or in the aggregate has had or would reasonably be expected to have
a Material Adverse Effect;
(o)            any transaction or arrangement under which the Company paid,
lent, or advanced any amount to or in respect of, or sold, transferred, or
leased any of its Assets and Properties or any service to the Sellers (except
for payments of salaries and wages in the Ordinary Course of Business, and
except for payments made pursuant to any Contract disclosed in Section 3.10(b)
or Section 3.17(a) of the Disclosure Schedule), or of any Affiliate of the
Sellers, or any officer or director thereof; or any business or other Person in
which the Sellers, or any such officer or director, or any such Affiliate has
any material interest, except for advances made to, or reimbursements of
expenses of, any officers or directors of the Company for travel and other
business expenses in reasonable amounts in the Ordinary Course of Business; or
advances or payments to any Affiliate of the Company pursuant to any Contract of
the type described in Section 3.17(g);
Page 8

--------------------------------------------------------------------------------

(p)            any material amendment of, or any failure to perform its
obligations under, or any default under, or any waiver of any right under, or
any termination (other than on the stated expiration date) of, any Contract that
involves or reasonably would involve the annual expenditure or receipt by the
Company of a material amount, the result of which individually or in the
aggregate has had or would reasonably be expected to have a Material Adverse
Effect;
(q)            any material adverse change in the amount or nature of the
reserves, liabilities or other similar amounts of First Guaranty with respect to
the insurance Contracts in force of First Guaranty (including, without
limitation, reserves and other similar amounts of a type required to be
reflected respectively on lines 1 through 11.3 on page 3 of any SAP Annual
Statement of First Guaranty), other than such changes resulting from the lapse
or termination of any such insurance Contracts;
(r)            any amendment to the articles of incorporation or bylaws of the
Company;
(s)            any termination, amendment, or execution by First Guaranty of any
reinsurance, coinsurance or other similar Contract, as ceding or assuming
insurer (other than a termination of such Contracts on the stated expiration
date);
(t)            any expenditure or commitment for additions to property, plant,
equipment, or other tangible or intangible capital assets of the Company which
exceeds $20,000;
(u)            any amendment or introduction by First Guaranty of any form of
insurance Contract other than in the Ordinary Course of Business; or
(v)            other than this Agreement, any Contract to take any of the
actions described in this Section other than actions expressly permitted under
this Agreement.
3.11No Undisclosed Liabilities.  Except as disclosed in Section 3.11 of the
Disclosure Schedule, there were no Liabilities (other than policyholder benefits
payable in the Ordinary Course of Business and consistent with past practice and
Liabilities disclosed on the Latest Statement or the notes thereto) against,
relating to, or affecting the Company as of the End of Period Date, that
individually or in the aggregate have had or would reasonably be expected to
have a Material Adverse Effect.  Except as disclosed in Section 3.11 of the
Disclosure Schedule, since the End of Period Date, the Company has not incurred
any Liabilities (other than policyholder benefits payable in the Ordinary Course
of Business) that individually or in the aggregate have had or would reasonably
be expected to have a Material Adverse Effect.
3.12Taxes.  Except as disclosed in Section 3.12 of the Disclosure Schedule:
(a)            All Tax Returns required to be filed with respect to or on behalf
of the Company have been duly and timely filed, and all such Tax Returns are
true and complete in all material respects.  The Company has duly and timely
paid all Taxes that are due or claimed or asserted by any taxing authority to be
due (unless such claims or asserted Taxes are being contested in good faith),
from the Company for the periods covered by such Tax Returns or has duly
provided for all such Taxes in the Books and Records of the Company and in
accordance with SAP, including, without limitation, in the Financial
Statements.  There are no Liens with respect to Taxes (except for Liens with
respect to real and personal property Taxes not yet due) upon any of the Assets
and Properties of the Company.
Page 9

--------------------------------------------------------------------------------

(b)            With respect to any period for which Tax Returns have not yet
been filed, or for which Taxes are not yet due or owing, the Company has made
due and sufficient current accruals for such Taxes in its respective Books and
Records and in accordance with SAP, and such current accruals through the End of
Period Date are duly and fully provided for in the Latest Statement for the
period then ended.
(c)            The consolidated United States federal income Tax Returns of
Reppond and First Guaranty have not been audited or examined by the IRS for any
tax period subsequent to December 31, 2011.  The state, local, and foreign
income Tax Returns of the Company have not been audited or examined. There are
no outstanding agreements, waivers, or arrangements extending the statutory
period of limitation applicable to any claim for, or the period for the
collection or assessment of, Taxes due from the Company for any taxable period. 
The Sellers have previously delivered or made available to the Purchaser true
and complete copies of each of the United States federal, state, local, and
foreign income Tax Returns, for each of the last three taxable years (ending
December 31, 2014, 2013 and 2012) filed by the Company or filed by any
affiliated or consolidated group of which the Company was then a member (insofar
as such returns relate to the Company).
(d)            No audit or other proceeding by any court, governmental or
regulatory authority, or similar Person is pending or (to the Best Knowledge of
the Sellers or the Company) threatened with respect to any Taxes due from the
Company or any Tax Return filed by or relating to the Company.  To the Best
Knowledge of the Sellers, or the Company no assessment of Tax is proposed
against the Company, or any of its Assets and Properties.
(e)            No closing agreement pursuant to Section 7121 of the Code (or any
predecessor provision) or any similar provision of any state, local, or foreign
Law has been entered into by or with respect to the Company or any of its Assets
and Properties which has effect in any tax period subsequent to 2014.
(f)            The Company has not agreed to, nor is it required to make any
adjustment pursuant to Section 481(a) of the Code (or any predecessor provision)
by reason of any change in any accounting method of the Company, and the Company
does not have any application pending with any taxing authority requesting
permission for any changes in any accounting method of the Company.  To the Best
Knowledge of the Sellers or the Company, the IRS has not proposed any such
adjustment or change in accounting method.
(g)            To the Best Knowledge of the Sellers or the Company, the Company
is not presently in violation (or with notice or lapse of time or both, would be
in violation) of any applicable Law relating to the payment or withholding of
Taxes.  The Company has duly and timely withheld from employee salaries, wages,
and other compensation and paid over to the appropriate taxing authorities all
amounts required to be so withheld and paid over under all applicable Laws.
(h)            The Company is not currently a party to any tax sharing
arrangements.  The Company is not a foreign person within the meaning of Section
1445(f)(3) of the Code.
Page 10

--------------------------------------------------------------------------------

(i)            There are no reinsurance, coinsurance, or other similar Contracts
under which the Company receives or has received surplus relief.
(j)            The Company has not made any direct, indirect, or deemed
distributions that have been or could be taxed pursuant to Section 815(a)(2) of
the Code.
(k)            No material Liabilities have been proposed in connection with any
audit or other proceeding by any Governmental Authority with respect to any
Taxes due from the Company or any Tax Return filed by or relating to the Company
that have not been finally resolved.
(l)            The Company is not a Party to any agreement, contract, plan or
arrangement that has resulted, or would result, separately or in the aggregate,
in the payment of any "excess parachute payments" within the meaning of Section
280G of the Code.
3.13Litigation.  Except as disclosed in Section 3.13 of the Disclosure Schedule,
as of the date of this Agreement:
(a)            There are no actions, suits, investigations (to the Best
Knowledge of the Sellers or the Company), or proceedings pending, or (to the
Best Knowledge of the Sellers or the Company) threatened, against the Sellers,
the Company or any of their respective Assets and Properties, at law or in
equity, in, before, or by any Person that individually or in the aggregate have
had or would reasonably be expected to have a Material Adverse Effect.
(b)            There are no writs, judgments, decrees, or similar orders of any
Person outstanding against the Company that individually or in the aggregate
have had or would reasonably be expected to have a Material Adverse Effect.
3.14Compliance with Laws.  Except as disclosed in Section 3.14 of the Disclosure
Schedule, the Company is not in violation (or with or without notice or lapse of
time or both, would be in violation) of any term or provision of any Law or any
writ, judgment, decree, injunction, or similar order applicable to the Company
or any of its Assets and Properties, the result of which violation individually
or violations in the aggregate has had or would reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing:
(a)            The Company has duly and validly filed or caused to be so filed
all reports, statements, documents, registrations, filings, or submissions that
were required by Law to be filed with any Governmental Authority and as to which
the failure to so file, individually or in the aggregate with other such
failures, has had or would reasonably be expected to have a Material Adverse
Effect; all such filings complied with applicable Laws in all material respects
when filed and, no material deficiencies have been asserted by any Person with
respect to any such filings.  The Sellers have previously delivered or made
available to the Purchaser copies of the holding company registration
statements, including the most recent annual amendments thereto, of the Company
as filed with the Louisiana Department of Insurance.
(b)            The Sellers have previously delivered or made available to the
Purchaser the reports reflecting the results of the most recent financial
examinations of First Guaranty issued by the Louisiana Department of Insurance. 
Except as disclosed in Section 3.14(b) of the Disclosure Schedule, all material
deficiencies or violations in such report have been resolved to the satisfaction
of the Louisiana Department of Insurance.
Page 11

--------------------------------------------------------------------------------

(c)            Except as disclosed in Section 3.14(c) of the Disclosure
Schedule, all outstanding insurance Contracts issued, reinsured, or underwritten
by First Guaranty are, to the extent required under applicable Laws, on forms
which were submitted to and approved by the Governmental Authority of the
jurisdiction where such insurance Contracts were issued or delivered, or have
been filed with and not objected to by such Governmental Authority within the
period provided for objection.  The rates charged for insurance under the
outstanding insurance Contracts issued by First Guaranty have been determined in
accordance with usual and customary actuarial principles and practices, and are
not based upon the race of the insureds or proposed insureds under such
insurance Contracts.
(d)            There are no claims pending, or (to the Best Knowledge of the
Sellers or the Company) threatened, against the Company or any of its Assets and
Properties, under any fiduciary liability insurance policy issued by or to the
Company that individually or in the aggregate has had or would reasonably be
expected to have a Material Adverse Effect.
3.15Employees and Employee Benefit Plans.
(a)            Section 3.15(a) of the Disclosure Schedule sets forth a complete
and correct list of each Benefit Arrangement of First Guaranty. The Company has
made available to the Purchaser correct and complete copies of (i) each Benefit
Arrangement (or, in the case of any such Benefit Arrangement that is unwritten,
descriptions thereof), (ii) the most recent annual report on Form 5500 filed
with the Internal Revenue Service with respect to each Benefit Arrangement (if
any such report was required), (iii) the most recent summary plan description
for each Benefit Arrangement for which such summary plan description is required
and (iv) each trust agreement and insurance or group annuity contract relating
to any Benefit Arrangement.
(b)            Each Benefit Arrangement that is intended to be tax qualified
under Section 401(a) of the Code (each, a "Qualified Plan") and each trust
established in connection with any Qualified Plan which is intended to be tax
exempt under Section 501(a) of the Code (i) is tax qualified or tax exempt, as
applicable, and the Company has received a determination letter or is entitled
to rely upon an opinion letter from the Internal Revenue Service regarding each
such Qualified Plan's qualified status under the Code, and (ii) to the Best
Knowledge of the Sellers or the Company, no event has occurred since the date of
the most recent determination letter or application relating to any such
Qualified Plan that would materially adversely affect the qualification of such
Qualified Plan.  The Company has made available to the Purchaser a correct and
complete copy of the most recent determination letter or opinion letter
applicable to each Qualified Plan, as well as a correct and complete copy of
each pending application for a determination letter, if any.
(c)            Each Benefit Arrangement has been administered in all material
respects in accordance with its terms and in material compliance with the
applicable provisions of ERISA, the Code, all other Laws and the terms of all
applicable collective bargaining agreements (if any).  To the Best Knowledge of
the Sellers or the Company, there are no investigations by any Governmental
Authority, termination proceedings or other claims (except routine claims for
benefits payable under the Benefit Arrangements) or proceedings against or
involving any Benefit Arrangement.
Page 12

--------------------------------------------------------------------------------

(d)            No Qualified Plan is subject to Title IV of ERISA or Section 412
of the Code.  No direct, contingent or secondary liability to any Person has
been incurred or would reasonably be expected to be incurred by First Guaranty
or its ERISA Affiliates under Title IV of ERISA.  Neither First Guaranty nor any
of its ERISA Affiliates has, within the preceding six years, withdrawn in a
complete or partial withdrawal from any multiemployer plan (as defined in
Section 3(37) of ERISA) or incurred any liability under Section 4204 of ERISA
that has not been satisfied in full.
(e)            Except as set forth in Section 3.15(e) of the Disclosure
Schedule, First Guaranty has no obligation to provide medical, dental or life
insurance benefits (whether or not insured) to any of its employees or former
employees after retirement or other termination of service (other than (i)
coverage mandated by Laws and (ii) benefits, the full direct cost of which is
borne by the employee or former employee (or beneficiary thereof)).
(f)            There are no collective bargaining agreements binding on First
Guaranty; none of the employees of First Guaranty is represented by a labor
union, and, to the Best Knowledge of the Sellers or the Company, there is no,
and since December 31, 2014, has been no, (i) organizational effort made or
threatened by or on behalf of any labor organization or trade union to organize
any employees of First Guaranty, and (ii) no demand for recognition of any
employees of First Guaranty has been made by or on behalf of any labor
organization or trade unions.
(g)            There are no strikes, work stoppages, work slowdowns or lockouts
pending or, to the Best Knowledge of the Sellers or the Company, contemplated or
threatened against or involving First Guaranty.
(h)            There are no proceedings pending or, to the Best Knowledge of the
Sellers or the Company, threatened against or affecting First Guaranty, relating
to the alleged material violation of any applicable Laws pertaining to labor
relations or employment matters.
(i)            Reppond does not have and has never had any employees,
independent contractors, consultants or benefit plans or arrangements.
3.16Properties.  Except as disclosed in Section 3.16 of the Disclosure Schedule:
(a)            First Guaranty has good and valid title to all debentures, notes,
stocks, securities, and other assets that are of a type required to be disclosed
in Schedules B through DB of its 2014 Annual Statement and that are owned by it
as of the date of this Agreement, free and clear of all Liens.
(b)            First Guaranty owns good and indefeasible marketable title to, or
has a valid leasehold interest in, all real property used as of the date of this
Agreement in the conduct of its business, operations, or affairs, and are of a
type required to be disclosed in Schedule A of its 2014 Annual Statement, free
and clear of all Liens other than Permitted Liens.  All such real property,
including the Charbonnet Property, is in material compliance with all applicable
zoning laws and building codes, and the buildings and improvements located on
the real property are in working order and condition, ordinary wear and tear
excepted.  There are no pending or, to the Best Knowledge of the Sellers or the
Company, threatened material condemnation proceedings against the any such real
property.  First Guaranty is in material compliance with all applicable health
and safety related requirements for such real property, including those under
the Americans with Disabilities Act of 1990, as amended, and the Occupational
Health and Safety Act of 1970, as amended.
Page 13

--------------------------------------------------------------------------------

(c)            First Guaranty owns good and indefeasible title to, or has a
valid leasehold interest in or has a valid right under Contract to use, all
material tangible personal property that is used in the conduct of its business,
operations, or affairs, free and clear of all Liens other than Permitted Liens.
(d)            First Guaranty has the right to use, free and clear of any
royalty or other payment obligations, claims of infringement or alleged
infringement, or other Liens, all material marks, names, trademarks, service
marks, patents, patent rights, assumed names, logos, trade secrets, copyrights,
trade names, and service marks that are used in the conduct of its business,
operations, or affairs (of which a true and complete list of all registered
intellectual property rights is disclosed in Section 3.16(d) of the Disclosure
Schedule).  Neither First Guaranty nor any of its Affiliates is in conflict with
or in violation or infringement of, nor has First Guaranty or any Affiliate
received any notice of any conflict with or violation or infringement of or any
claimed conflict with, any asserted rights of any other Person with respect to
any material intellectual property owned or used by it, including without
limitation, any of such items disclosed in Section 3.16(d) of the Disclosure
Schedule.
(e)            First Guaranty is in compliance in all material respects with all
Environmental Laws except where the failure to be in compliance has not had and
would not reasonably be expected to have a Material Adverse Effect.  Except as
set forth in Section 3.16(e) of the Disclosure Schedule, First Guaranty has not
received any written communication that alleges that First Guaranty is not in
compliance with any Environmental Laws and, to the Best Knowledge of the Sellers
or the Company, there are no circumstances that would reasonably be expected to
prevent or interfere with such compliance in all material respects in the
future.
(i)            There is no Environmental Claim pending or, to the Best Knowledge
of the Sellers or the Company, threatened against First Guaranty or, to the Best
Knowledge of the Sellers or the Company, against any Person whose liability for
any such Environmental Claim First Guaranty has retained or assumed by contract
or by operation of law.
(ii)            First Guaranty has provided or made available to the Purchaser
all assessments, reports, data, results of investigations or audits, and any
other material information in possession of First Guaranty regarding
environmental matters, environmental condition, or the compliance (or
noncompliance) by First Guaranty under any Environmental Laws, pertaining to (1)
any real estate properties owned or operated by First Guaranty including, but
not limited to the Charbonnet Property, and (2) any properties securing any
loans made by First Guaranty.
(iii)            First Guaranty is not required by any Environmental Law or by
virtue of the transactions contemplated by this Agreement set forth herein, or
as a condition to the effectiveness of the transactions contemplated by this
Agreement set forth herein, (A) to perform a site assessment for Hazardous
Materials, (B) to remove or remediate Hazardous Materials, (C) to give notice to
or receive approval from any Governmental Authority regarding environmental
matters, or (D) to record or deliver to any Person any disclosure document or
statement pertaining to environmental matters.
Page 14

--------------------------------------------------------------------------------

(iv)            To the Best Knowledge of the Sellers or the Company, during the
period of (i) First Guaranty's ownership or operation of any of its current or
former real estate properties, (ii) First Guaranty's participation and
management of any real estate property, or (iii) First Guaranty's interest in a
mortgaged or financed real estate property, there has been no release of
Hazardous Materials in, on, under or affecting any such real estate property in
material violation of any Environmental Law except where the failure to be in
such compliance has not had and would not reasonably be expected to have a
Material Adverse Effect.  To the Best Knowledge of the Sellers or the Company,
prior to the period of (i) First Guaranty's ownership or operation of any of its
current or former real estate properties, (ii) First Guaranty's participation
and management of any real estate property, or (iii) First Guaranty's interest
in a mortgage or financed real estate property, there was no release of
Hazardous Materials in, on, under or affecting any such real estate property,
mortgaged or financed real estate property in material violation of any
Environmental Law except where the failure to be in such compliance has not had
and would not reasonably be expected to have a Material Adverse Effect.
(v)            To the Best Knowledge of the Sellers or the Company, no
underground storage tanks, impoundments, vessels or other containers used for
storage of Hazardous Materials were and/are located on or below the surface of
real estate properties owned or operated by First Guaranty.  During First
Guaranty's operation of its real estate properties and to the Best Knowledge of
the Sellers or the Company, no part of such real estate property has ever
contained asbestos.
For purposes of this Agreement, "Environmental Claim" means any written notice
from any Governmental Authority or third party alleging potential liability
(including, without limitation, potential liability for investigatory costs,
cleanup costs, government response costs, natural resources damages, property
damages, personal injuries or penalties) arising out of, based on, or resulting
from the presence, or release into the environment, of any Hazardous Materials.
            For purposes of this Agreement, "Environmental Law" means all laws
concerning (A) public and/or worker health and safety relating to toxic or
hazardous substances or (B) pollution or protection of the environment or
natural resources, and includes without limitations the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Resource
Conservation and Recovery Act of 1981, and the Superfund Amendments and
Reauthorization Act of 1986, each as amended and together with all rules and
regulations promulgated in connection therewith, and any other federal, state or
local environmental statutes, ordinances, rules and regulations relating to
emissions, discharges, releases or threatened release of pollutants,
contaminants, chemicals, toxic substances, Hazardous Materials or wastes into
the environment, or otherwise relating to the manufacture, processing, presence,
generation, distribution, labeling, testing, use, treatment, storage, control,
disposal, clean-up, transportation or handling of pollutants, contaminants,
chemicals, toxic substances, Hazardous Materials or wastes.
            For purposes of this Agreement, "Hazardous Materials" means any
product, substance, chemical, contaminant, pollutant, effluent, waste or other
material whose presence, nature, quantity and/or intensity of existence, use,
manufacture, disposal, transportation, emission, discharge, spill, release or
effect, either by itself or in combination with other materials located on First
Guaranty's real property, is either: (x) regulated or monitored by any
Governmental Authority or (y) defined or listed in, or otherwise classified
pursuant to, any Environmental Law as "hazardous substances," "hazardous
materials," "hazardous wastes," "infectious wastes," or "toxic substances". 
Hazardous Materials shall include, but not be limited to, (1) any substance or
material identified in Section 101(4) of CERCLA, 42 U.S.C. § 9601(14) and as set
forth in Title 40, Code of Federal Regulations, Part 302, as the same may be
amended from time to time, (2) any "regulated substance" as defined in the Solid
Waste Disposal Act, (3) any substance subject to regulation pursuant to the
Toxic Substances Control Act, (4) any substance so defined or regulated under
any state law counterpart to any of the foregoing, or any state law regulating
the reporting and remediation of any spills of Hazardous Materials, as defined
in state laws or regulations, as such laws are now in effect or may be amended
through the Closing Date and any rule, regulation or administrative or judicial
policy statement, guideline, order or decision under any such laws, (5) any
substance or material determined to be toxic, a pollutant or contaminant, under
federal, state or local statute, law, ordinance, rule, or regulation or judicial
or administrative order or decision, as same may be amended from time to time,
(6) petroleum and refined petroleum products and distillates, (7) asbestos and
asbestos-containing products, (8) radon, (9) flammable explosives, (10)
polychlorinated biphenyls, (11) such other materials, substances or waste which
are otherwise dangerous, hazardous, harmful or deleterious to human health or
the environment, and which are not naturally occurring, and (12) any other
substance that is regulated or classified as hazardous or toxic under any
Environmental Law.
Page 15

--------------------------------------------------------------------------------

            (f)            Reppond has never owned any real property.  The only
asset or property owned by Reppond is the stock of First Guaranty.
3.17Contracts.  Section 3.17 of the Disclosure Schedule contains a true and
complete list of each of the following Contracts or other documents or
arrangements (true and complete copies, or, if none, written descriptions or
forms of which have been made available to the Purchaser, together with all
amendments thereto), to which the Company is a party or by which any of its
respective Assets and Properties is bound:
(a)            all employment, agency, consultation, or representation Contracts
or other Contracts of any type (including, without limitation, loans or
advances) with any present officer, director, employee, agent, Producer,
consultant, or other similar representative of the Company (or former officer,
director, employee, agent, Producer, consultant or similar representative of the
Company, if there exists any present or future liability with respect to such
Contract, whether now existing or contingent) (other than Contracts with
consultants and similar representatives who do not receive compensation of
$25,000 or more per year and other than employment or agency Contracts with
agents who do not receive compensation of $25,000 or more per year), and the
name, position, and rate of compensation of each such Person and the expiration
date of each such Contract;
(b)            all Contracts with any Person containing any provision or
covenant limiting the ability of the Company to engage in any line of business
or to compete with or to obtain products of services from any Person or limiting
the ability of any Person to compete with or to provide products or services to
the Company;
Page 16

--------------------------------------------------------------------------------

(c)            all partnership, joint venture, profit sharing, or similar
Contracts with any Person;
(d)            all material Contracts relating to the borrowing of money by the
Company or to the direct or indirect guarantee by the Company of any obligation
for borrowed money for the Company or any of its Affiliates, or any other
Liability in respect of indebtedness of any other Person, including without
limitation any Contract relating to   the maintenance of compensating balances,
that are not terminable by the Company without penalty upon not more than sixty
(60) calendar days' notice,  any line of credit or similar facility,  the
payment for property, products, or services of any other Person even if such
property, products, or services are not conveyed, delivered, or rendered, or 
the obligation to take or pay, keep well, make whole, or maintain surplus or
earnings levels or perform other financial ratios or requirements;
(e)            all leases or subleases of real property used in the business,
operations, or affairs of the Company, and all other leases, subleases, or
rental or use Contracts for which the Company is liable;
(f)            all Contracts relating to the future disposition or acquisition
of any investment in or security of any Person or of any interest in any
business enterprise (other than the disposition or acquisition of investments in
the Ordinary Course of Business);
(g)            all Contracts or arrangements (including, without limitation,
Contracts relating to the sharing or allocation of expenses, Taxes, personnel,
services, or facilities) between or among the Company and any of its Affiliates
or any other Person who is described in Section 3.10(o);
(h)            all reinsurance, coinsurance, or other similar Contracts
indicating, with respect to each such Contract, the information required to be
disclosed in Schedule S of the SAP Annual Statements of First Guaranty;
(i)            all outstanding proxies, powers of attorney, or similar
delegations of authority of the Company, except for powers of attorney for the
service of process pursuant to applicable insurance Laws;
(j)            all Contracts for any product, service, equipment, facility, or
similar item (other than insurance Contracts issued, reinsured, or underwritten
by First Guaranty and other than reinsurance, coinsurance, and other similar
Contracts) that by their terms do not expire or terminate or are not terminable
by the Company, without penalty or other Liability, within six (6) months after
September 1, 2015; and
(k)            all other Contracts (other than insurance Contracts issued,
reinsured, or underwritten by the Company) that involve the payment or potential
payment pursuant to the terms of such Contracts, by or to the Company of more
than $25,000 individually or $100,000 in the aggregate or that are otherwise
material to the Business or Condition of the Company.
Page 17

--------------------------------------------------------------------------------

To the Best Knowledge of the Sellers or the Company, each Contract disclosed or
required to be disclosed in the Disclosure Schedule pursuant to this Section is
in full force and effect and constitutes a legal, valid, and binding obligation
of the Company and, to the Best Knowledge of the Sellers or the Company, as of
the date of this Agreement, of each other Person that is a party thereto in
accordance with its terms; and neither the Company nor (to the Best Knowledge of
the Sellers or the Company), as of the date of this Agreement, any other party
to such Contract is in violation or breach of or default under any such Contract
(or with or without notice or lapse of time or both, would be in violation or
breach of or default under any such Contract) which violation, breach or default
has had or would reasonably be expected to have a Material Adverse Effect.  The
Company is not a party to or bound by any collective bargaining or similar labor
Contract.
3.18Insurance Issued by First Guaranty. Except as required by Law or except as
disclosed in Section 3.18 of the Disclosure Schedule:
(a)            All insurance Contract benefits payable by First Guaranty to any
other Person that is a party to or bound by any insurance, reinsurance,
coinsurance, or other similar Contract with First Guaranty have in all material
respects been paid in accordance with the terms of the insurance, reinsurance,
coinsurance and other Contracts under which they arose, except for such benefits
for which First Guaranty reasonably believes there is a reasonable basis to
contest payment.
(b)            No outstanding insurance Contract issued, reinsured, or
underwritten by First Guaranty entitles the holder thereof or any other Person
to receive dividends, distributions, or to share in the income of First Guaranty
or to receive any other benefits based on the revenues or earnings of First
Guaranty or any other Person.
(c)            The underwriting standards utilized and ratings applied by First
Guaranty and, to the Best Knowledge of the Sellers or the Company, as of the
date of this Agreement, by any other Person that is a party to or bound by any
reinsurance, coinsurance, or other similar Contract with First Guaranty conform
in all material respects to industry accepted underwriting standards, and to the
standards and ratings required pursuant to the terms of the respective
reinsurance, coinsurance, or other similar Contracts.
(d)            To the Best Knowledge of the Sellers or the Company, all of First
Guaranty's liability under insurance Contracts issued, reinsured, or
underwritten by the First Guaranty which is beyond First Guaranty's normal
retention is fully reinsured under valid reinsurance Contracts with reinsurers
which, to the Best Knowledge of the Sellers or First Guaranty, (i) are solvent
as of the date of this Agreement, and (ii) all amounts to which First Guaranty
is entitled under reinsurance, coinsurance, or other similar Contracts
(including without limitation amounts based on paid and unpaid losses) as of the
date of this Agreement are fully collectible.
(e)            To the Best Knowledge of the Sellers or the Company, each
Producer, at the time such Producer wrote, sold, or produced business for First
Guaranty, was duly licensed as an insurance agent (for the type of business
written, sold, or produced by such Producer) in the particular jurisdiction in
which such Producer wrote, sold, or produced such business for First Guaranty.
Page 18

--------------------------------------------------------------------------------

(f)            To the Best Knowledge of the Sellers or the Company, no such
Producer violated (or with or without notice or lapse of time or both, would
have violated) in any material respect any term or provision of any Law or any
writ, judgment, decree, injunction, or similar order applicable to the writing,
sale, or production of business for the First Guaranty.
3.19Licenses and Permits.  Except as disclosed in Section 3.19 of the Disclosure
Schedule:
(a)            First Guaranty owns or validly holds, all licenses, franchises,
permits, approvals, authorizations, exemptions, classifications, certificates,
registrations, and similar documents or instruments that are required for its
business, operations, and affairs, except where the failure to so own or hold
such licenses, franchises, permits, approvals, authorizations, exemptions,
classifications, certificates, registrations, and similar documents or
instruments has not had or would not reasonably be expected to have a Material
Adverse Effect.
(b)            All such licenses, franchises, permits, approvals,
authorizations, exemptions, classifications, certificates, registrations, and
similar documents or instruments are valid and in full force and effect except
where the invalidity or failure to be in full force and effect has not had or
would not reasonably be expected to have a Material Adverse Effect.
3.20Operations Insurance.  Section 3.20 of the Disclosure Schedule contains a
true and complete list and description of all liability, property, workers
compensation, directors and officers liability, and other similar insurance
Contracts that insure the business, operations, or affairs of the Company, or
affect or relate to the ownership, use, or operations of any of the Assets and
Properties of the Company and that have been issued to the Company (or any of
its Affiliates for the benefit of the Company) (including, without limitation,
the names and addresses of the insurers, the expiration dates thereof, and the
annual premiums and payment terms thereof) or that are held by the Company (or
by any Affiliate of the Company for the benefit of the Company).
3.21Intercompany Liabilities.  Except as reflected in the Latest Statement, or
except as disclosed in Section 3.21 of the Disclosure Schedule, (a) there are no
Liabilities between the Company, on the one hand, and the Sellers or any of
their Affiliates (other than the Company), on the other hand, and (b) neither
the Sellers nor any of their Affiliates provide or cause to be provided to the
Company any products, services, equipment, facilities, or similar items that, in
the case of this clause (b), individually or in the aggregate are material to
the Business or Condition of the Company.
3.22Bank Accounts.  Section 3.22 of the Disclosure Schedule contains a true and
complete list of the names and locations of all banks, trust companies,
securities brokers, and other financial institutions at which the Company has an
account or safe deposit box or maintains a banking, custodial, trading, or other
similar relationship and a true and complete list and description of each such
account, box, and relationship, indicating in each case the account number and
the names of the officers, employees, agents, or other similar representatives
of the Company authorized to transact business with respect thereto.
3.23Brokers.  Except for the fees disclosed in Section 3.23 of the Disclosure
Schedule and this Section 3.23, neither the Sellers nor the Company nor any of
their representatives have incurred any liability for brokerage or finders' fees
or agents' commissions or other similar payments in connection with the
transactions contemplated by the Transaction Documents. The Sellers will pay a
fee to Scott Gibson of Lewis & Ellis with the expense to be prorated between the
Sellers as set forth in Section 3.23 of the Disclosure Schedule.
Page 19

--------------------------------------------------------------------------------

3.24Providing of Information.  To the Best Knowledge of the Sellers, the Sellers
and their representatives have furnished all information and materials
responsive to information requests by Purchasers.
3.25No Other Representations.  Except as expressly set forth in this Agreement,
the Sellers do not make any representation or warranty of any kind or character,
expressed or implied.   Other than in the case of fraud, Sellers disclaim any
liability and responsibility for any statement or information not contained in
this Agreement or the Disclosure Schedule or any document contemplated hereby
made or communicated, by oversight or otherwise (orally or in writing), to the
Purchaser (including, without limitation, any opinion, information, projection,
statement or advice provided by any employee, officer, manager, director, agent,
member or other representative of the Company in connection with this
transaction). 
ARTICLE IV                                        
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser hereby represents and warrants to the Sellers as follows:
4.1Organization.  The Purchaser is a corporation duly incorporated, validly
existing, and in good standing under the Laws of the State of Utah and has full
power and authority to enter into this Agreement and to perform its obligations
hereunder.  The Purchaser is duly licensed, qualified, or admitted to do
business and is in good standing in all jurisdictions in which the failure to be
so licensed, qualified, or admitted and in good standing, individually or in the
aggregate with other such failure, would reasonably be expected to have a
material adverse effect on the ability of the Purchaser to perform its
obligations under this Agreement.
4.2Authority.  The Board of Directors of the Purchaser has duly and validly
approved this Agreement and the transactions contemplated hereby and thereby. 
The execution and delivery of this Agreement by the Purchaser and the
performance by the Purchaser of its obligations hereunder have been duly and
validly authorized by all necessary corporate action on the part of the
Purchaser and its shareholders.  This Agreement constitutes a legal, valid, and
binding obligation of the Purchaser and is enforceable against the Purchaser in
accordance with its terms, except to the extent that enforcement may be limited
by or subject to any bankruptcy, insolvency, reorganization, moratorium, or
similar Laws now or hereafter in effect relating to or limiting creditors'
rights generally and the remedy of specific performance and injunctive and other
forms of equitable relief are subject to certain equitable defenses and to the
discretion of the court or other similar Person before which any proceeding
therefore may be brought.
4.3No Conflicts or Violations.  The execution and delivery of this Agreement by
the Purchaser do not, and the performance by the Purchaser of its obligations
hereunder and thereunder will not:
Page 20

--------------------------------------------------------------------------------

(a)            subject to obtaining the approvals or the expiration of the
waiting periods contemplated by Sections 3.5(e) and 6.1 of the Disclosure
Schedule, violate any term or provision of any Law or any writ, judgment,
decree, injunction, or similar order applicable to the Purchaser;
(b)            conflict with or result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default under,
any of the terms, conditions, or provisions of the articles of incorporation or
bylaws of the Purchaser;
(c)            result in the creation or imposition of any Lien upon the
Purchaser or any of its Assets and Properties that individually or in the
aggregate with any other Liens would reasonably be expected to have a material
adverse effect on the ability of the Purchaser to perform its obligations under
this Agreement;
(d)            conflict with or result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default under, or
give to any person any right of termination, cancellation, acceleration, or
modification in or with respect to, any Contract to which the Purchaser is a
party or by which any of its Assets and Properties may be bound and as to which
any such conflicts, violations, breaches, defaults, or rights individually or in
the aggregate would reasonably be expected to have a material adverse effect on
the ability of the Purchaser to perform its obligations under this Agreement; or
(e)            require the Purchaser to obtain any consent, approval, or action
of, or make any filing with or give any notice to, any Person except as
contemplated in Section 6.1, or those which the failure to obtain, make, or give
individually or in the aggregate with other such failures would not reasonably
be expected to have a material adverse effect on the ability of the Purchaser to
perform its obligations under this Agreement.
4.4Litigation.  As of the date of this Agreement, there are no actions, suits,
investigations, or proceedings pending against the Purchaser, or (to the Best
Knowledge of the Purchaser) threatened against the Purchaser, at law or in
equity, in, before, or by any Person, that individually or in the aggregate
would reasonably be expected to have a material adverse effect on the ability of
the Purchaser to perform its obligations under this Agreement or on the Business
and Condition of the Purchaser.
4.5Brokers.  Neither the Purchaser nor any of its representatives has incurred
any liability for brokerage or finders' fees or agents' commissions or other
similar payments in connection with the transactions contemplated by this
Agreement.
4.6Availability of Funds.  At the Closing, the Purchaser will have sufficient
cash or immediately available funds necessary to enable it to pay the Purchase
Price in accordance with Section 2.2 and consummate the transactions
contemplated by this Agreement.
4.7Purchase for Investment.  The Shares will be acquired by the Purchaser for
its own account for the purpose of investment and not for the purpose or with
the intent of further offer, sale or other distribution or dispositions
thereof.  The Purchaser has sufficient knowledge and experience in financial and
business matters to evaluate the merits and risks of its investment in the
Shares.  The Purchaser will refrain from offering, selling, transferring or
otherwise disposing of any of the Shares, or any interest therein, in such
manner as to violate any registration provision of the securities Laws.
Page 21

--------------------------------------------------------------------------------

4.8Investigation and Evaluation of Business.  To the Best Knowledge of the
Purchaser, the Sellers, the Company and their representatives have furnished all
materials requested by the Purchaser, and the Purchaser's evaluation of the
business of the Company was made in reliance upon such assumption.  The
Purchaser has been afforded the opportunity to ask questions and receive answers
concerning its purchase of the Shares.  The Purchaser has conducted such
investigation of the Company and the business of the Company as it has deemed
necessary in order to make an informed decision concerning its purchase of the
Shares.  The Purchaser has reviewed all of the documents, records, reports and
other materials identified in the Disclosure Schedule and is familiar with the
content thereof.  For the purpose of conducting these investigations, the
Purchaser has employed the services of its own agents, representatives, experts,
actuaries and consultants.
4.9Information on Change of Control Applications.  The Purchaser does not
anticipate that there is information relating to the Purchaser and its
Affiliates required to be included by the Purchaser on the applications to be
filed with the Governmental Authorities that will, to the Best Knowledge of the
Purchaser, cause approval of such applications to be delayed beyond April 30,
2016, or not approved.
ARTICLE V                                        
COVENANTS OF THE SELLERS; JOINT CONSENTS
The Sellers covenant and agree with the Purchaser that, at all times from and
after the date of this Agreement until the Closing or earlier termination of
this Agreement, the Sellers will comply and will cause the Company to comply
with all of the covenants and provisions of this Article V, except to the extent
the Purchaser may otherwise consent in writing or to the extent otherwise
required or permitted by this Agreement.
5.1Regulatory Approvals.  The Sellers will, and will cause the Company to, take
all commercially reasonable steps necessary or desirable, and proceed diligently
and in good faith and use all commercially reasonable efforts to obtain, as
promptly as practicable, all approvals, authorizations, and clearances of
Governmental Authorities required of the Sellers to consummate the transactions
contemplated by this Agreement that are listed on Section 3.5(e) of the
Disclosure Schedule; provide such other information and communications to such
Governmental Authorities as the Purchaser or such Governmental Authorities may
reasonably request; and cooperate with the Purchaser in obtaining or filing, as
promptly as practicable, but in any case in the time required by Law, all
approvals, authorizations, and clearances of Governmental Authorities and others
required of the Purchaser that are listed in Section 6.1 of the Disclosure
Schedule to consummate the transactions contemplated by this Agreement,
including, without limitation, any required approvals of the Louisiana
Commissioner of Insurance, and any filings Purchaser may be required to file
with the Securities Exchange Commission or state securities Governmental
Authorities.
5.2Access by the Purchaser.  The Sellers will provide, and will cause the
Company to provide the Purchaser and its counsel, accountants, actuaries, and
other representatives with reasonable access, upon forty-eight (48) hours prior
notice and during normal business hours and under the supervision of Kirk B.
Babb, to all facilities, officers, employees, agents, accountants, actuaries,
Assets and Properties, and Books and Records of the Company and will furnish the
Purchaser and such other Persons during such period with all such information
and data (including, without limitation, copies of Contracts and other Books and
Records) in their possession, concerning the business, operations, and affairs
of the Company as the Purchaser or any of such other Persons reasonably may
request.  Any investigations and inspections conducted by the Purchaser and its
representatives will be conducted in a reasonable and businesslike manner that
will not interfere with the normal operations of the Company.  Notwithstanding
anything to the contrary in this Agreement, (a) the Sellers and the Company will
not be required to disclose any information to the Purchaser or the Purchaser's
representatives if such disclosure would (i) jeopardize any attorney-client or
other legal privilege or (ii) contravene any applicable Laws, fiduciary duty or
agreement entered into prior to the date hereof and (b) prior to the Closing
Date, without the prior written consent of the Company, neither the Purchaser
not the Purchaser's representatives shall contact or cause to be contacted any
customers or policyholders of the Company concerning the transactions
contemplated hereby.  The Parties shall make appropriate substitute disclosure
arrangements under circumstances in which the restrictions of the preceding
sentence apply.  The Purchaser acknowledges that it is and remains bound by the
Nondisclosure Agreement among the Parties dated April 7, 2015 (the
"Confidentiality Agreement"), and that the Purchaser shall, and shall cause its
representatives to, abide by the terms of the Confidentiality Agreement.
Page 22

--------------------------------------------------------------------------------

5.3No Negotiations, etc.  The Sellers will not take, and will not permit the
Company or any Affiliate of the Sellers (or permit any other Person acting for
or on behalf of the Sellers, the Company, or any Affiliate of the Sellers) to
take, directly or indirectly, any action to seek, encourage or accept any offer
or proposal from any Person to acquire any shares of capital stock or any other
securities of the Company or any interest therein or Assets and Properties
thereof or any interest therein; merge, consolidate, or combine, or to permit
any other Person to merge, consolidate or combine, with the Company; liquidate,
dissolve, or reorganize the Company in any manner; acquire or transfer any
Assets and Properties of the Company or any interests therein, except as
contemplated by the terms of this Agreement; reach any agreement or
understanding (whether or not such agreement or understanding is absolute,
revocable, contingent, or conditional) for, or otherwise to attempt to
consummate, any such acquisition, transfer, merger, consolidation, combination,
or reorganization; or furnish or cause to be furnished any information with
respect to the Company to any Person (other than the Purchaser or any
Governmental Authorities) that the Sellers or any Affiliate of the Sellers (or
any Person acting for or on behalf of the Sellers, the Company, or any other
Affiliate of the Sellers) knows or has reason to believe is in the process of
attempting or considering any such acquisition, transfer, merger, consolidation,
combination, liquidation, dissolution, or reorganization.
5.4Conduct of Business.  Except for the actions contemplated by this Agreement,
from the date of this Agreement until the Closing the Sellers will cause the
Company to conduct its business only in the Ordinary Course of Business, except
to the extent the Purchaser may otherwise consent in writing or to the extent
otherwise required or permitted by this Agreement.  Without limiting the
generality of the foregoing from the date of this Agreement until the Closing:
(a)            The Sellers will use all commercially reasonable efforts to
preserve intact the Company's present business organization, reputation, and
policyholder relations; maintain all licenses, qualifications, and
authorizations of the Company to do business in each jurisdiction in which it is
so licensed, qualified, or authorized; except as otherwise provided in this
Agreement, maintain in full force and effect all material Contracts, documents,
and arrangements referred to in Section 3.17; maintain all material Assets and
Properties of the Company in the working order and condition as the same exist
on the date of this Agreement, ordinary wear and tear excepted; and exercise all
commercially reasonable efforts to maintain and protect the confidential and
proprietary nature of the Company's policyholder lists, lists of the Company's
Producers, billing records and commission statements and other materials
relating to the Company's sales and marketing practices or in force business.
Page 23

--------------------------------------------------------------------------------

(b)            The Sellers will cause the Books and Records of the Company to be
maintained in the usual manner and consistent with past practice and will not
permit a material change in any underwriting, investment, actuarial, financial
reporting, or accounting practice or policy of the Company or in any assumption
underlying such practice or policy, or in any method of calculating any bad
debt, contingency, or other reserve for financial reporting purposes or for
other accounting purposes (including, without limitation, any practice, policy,
assumption, or method relating to or affecting the determination of the
Company's investment income, reserves or other similar amounts, or operating
ratios with respect to expenses, losses, or lapses), except to the extent
required by SAP.
(c)            The Sellers will properly prepare and duly and timely file all
reports and all Tax Returns required to be filed with any Governmental
Authorities with respect to the business, operations, or affairs of the Company;
and  duly and fully pay all Taxes indicated by such Tax Returns or otherwise
levied or assessed upon the Company or any of its Assets and Properties, and
withhold or collect and pay to the proper taxing authorities or hold in separate
bank accounts for such payment all Taxes that the Company is required to so
withhold or collect and pay, unless such Taxes are being contested in good faith
and, if appropriate, reasonable reserves therefor have been established and
reflected in the Books and Records of the Company in accordance with SAP.
(d)            The Sellers will cause First Guaranty to cause all reserves and
other similar amounts with respect to insurance Contracts established or
reflected in the Books and Records of First Guaranty to be computed and
reflected on a basis consistent, in all material respects, with those reserves
and other similar amounts and reserving methods followed by the Company at
September 30, 2015, and, when considered in light of the assets held by the
Company with respect to the reserves and related actuarial items, including
without limitation then current assumptions concerning investment earnings on
the assets and considerations anticipated to be received and retained under the
insurance Contracts, mortality and morbidity experience, persistence and
expenses, good, sufficient and adequate in all material respects (under commonly
accepted actuarial standards consistently applied and fairly stated in
accordance with sound actuarial principles) to cover the total amount of all
reasonably anticipated matured and unmatured benefits, dividends, losses,
claims, expenses, and other Liabilities of First Guaranty under all insurance
Contracts pursuant to which First Guaranty has or will have any Liability
(including, without limitation, any Liability arising under or as a result of
any reinsurance, coinsurance, or other similar Contract); continue to own assets
that qualify as legal reserve assets under all applicable insurance Laws in an
amount at least equal to the reserves required of First Guaranty; and maintain,
until the Closing Date or earlier termination of this Agreement, First
Guaranty's capital and surplus and a risk-based capital ratio in such amounts as
may be required by the Louisiana Commissioner of Insurance.
Page 24

--------------------------------------------------------------------------------

(e)            The Sellers will use all commercially reasonable efforts to
maintain in full force and effect until the Closing or earlier termination of
this Agreement substantially the same levels of coverage as the insurance
afforded the Company under the insurance Contracts listed in Section 3.20 of the
Disclosure Schedule.  Any and all benefits under such Contracts paid or payable
(whether before or after the effective date of this Agreement) with respect to
the business, operations, affairs, or Assets and Properties of the Company will
be paid to the Company.
(f)            The Sellers will use commercially reasonable efforts to cause the
Company to continue to comply, in all material respects, with all Laws
applicable to its business, operations, or affairs.
5.5Financial Statements and Reports.
(a)            As promptly as practicable after the end of each calendar quarter
and consistent with past practice commencing on December 31, 2015, the Sellers
will deliver to the Purchaser a true and complete copy of the Quarterly or the
Annual Statements of First Guaranty, as the case may be, filed by First Guaranty
for the preceding quarter or year, prepared in accordance with SAP, and which
shall present fairly in all material respects the financial position of First
Guaranty as of the date(s) thereof and the results of operations, capital and
surplus account, and cash flow of First Guaranty for and during each of the
periods covered thereby.
(b)            As promptly as practicable after the preparation thereof in the
Ordinary Course of Business, the Sellers will deliver to the Purchaser true and
complete copies of such other material financial statements, reports, or
analyses as may be prepared by First Guaranty or any Affiliate of First Guaranty
and as relate to the business, operations, or affairs of the Company, including,
without limitation, normal internal reports (such as those reflecting monthly
premiums, claims, and cash flow) and special reports (such as those of
consultants).
(c)            As to each statement, presentation and other report or analysis
required to be delivered by the Sellers to the Purchaser pursuant to this
Section 5.5, the president of the Company shall certify to the Purchaser upon
the Purchaser's request, that, to the Best Knowledge of the Sellers or the
Company, the same is correct in all material respects as to the matters referred
to therein.
5.6Investments.  The Sellers will cause the Company to invest its future cash
flow, any cash from matured and maturing investments, any cash proceeds from the
sale of any of its respective Assets and Properties, and any cash funds
currently held by the Company, in cash or cash equivalents acceptable to
Purchaser.
5.7Employee Matters.
(a)            Except as may be required by Law or except for such
representations, promises, changes, alterations, or amendments that do not and
will not result in any material Liability to the Company or the Purchaser, or as
otherwise consented to in writing by the Purchaser, the Sellers will refrain,
and will cause the Company to refrain, from directly or indirectly:
Page 25

--------------------------------------------------------------------------------

(i)            making any representation or promise, oral or written, to any
officer, director, employee, agent, Producer, consultant, or other similar
representative of the Company concerning any benefit plan;
(ii)            except in the Ordinary Course of Business, adopting, entering
into, amending or altering (other than terminating), partially or completely,
any employment, agency, consulting, or Producer Contract that is, or had it been
in existence on the effective date of this Agreement would have been, required
to be disclosed in Section 3.18(a) of the Disclosure Schedule;
(iii)            approving any general or company wide pay increases for
officers, directors, employees, Producers, consultants, or other similar
representatives of the Company; or
(iv)            entering into any Contract with any officer, director, employee,
Producer, consultant, or other similar representative of the Company that is not
terminable by the Company, without penalty or other Liability, upon not more
than sixty (60) calendar days' notice.
5.8No Charter Amendments.  The Sellers will not amend the articles of
incorporation or bylaws of the Company and will refrain from taking any action
with respect to any such amendment.
5.9No Issuance of Securities.  The Sellers will refrain from authorizing or
permitting the Company to any shares of capital stock or other debt or equity
securities of the Company, or from entering into any Contract or granting any
option, warrant, or right calling for the authorization or issuance of any such
shares or other debt or equity securities, or creating or issuing any securities
directly or indirectly convertible into or exchangeable for any such shares or
other equity securities, or issuing any options, warrants, or rights to purchase
any such convertible securities.
5.10No Dividends.  The Company will refrain from declaring, setting aside, or
paying any dividend or other distribution in respect of its capital stock and
from directly or indirectly redeeming, purchasing or otherwise acquiring any of
its capital stock or any interest in or right to acquire any such stock;
provided, however, that the Company may declare and pay a dividend on or about
March 15, 2015 in an amount not to exceed $300,000 for the sole purpose of
making a payment under the Prior Stock Purchase Agreements.
5.11No Disposal of Property.  Except as consented to in writing by the Purchaser
or as otherwise expressly provided in this Agreement, the Sellers will cause the
Company not to  dispose of any of its Assets and Properties or permit any of its
Assets and Properties to be subjected to any Liens other than Permitted Liens,
except to the extent any such disposition or any such Lien is made or incurred
in the Ordinary Course of the Business;  sell any material part of its insurance
products, operations, or business to any third Party (other than sales of
insurance products in the Ordinary Course of Business); enter into any Contracts
obligating the Company to administer the insurance operations of any Person; or
enter into any Contracts permitting any Person to administer First Guaranty's
insurance operations.  Notwithstanding the foregoing, First Guaranty may sell
any of the properties comprising the Transferred Real Estate or the Charbonnet
Property for a purchase price that is no less than the Book Value for such
property.
Page 26

--------------------------------------------------------------------------------

5.12No Breach or Default.  The Sellers will use commercially reasonable efforts
to cause the Company not to violate or breach, or take or fail to take any
action that (with or without notice or lapse of time or both) would constitute a
violation, breach, or default in any way under any term or provision of any
Contract to which it is a party or by which any of its Assets and Properties is
or may be bound, except for such violations, breaches or defaults, actions or
failures that individually or in the aggregate would not reasonably be expected
to have a Material Adverse Effect.
5.13Indebtedness.  The Sellers will cause the Company not to create, incur,
assume, guarantee, or otherwise become liable for, and not cancel, pay, agree to
cancel or pay, or otherwise provide for a complete or partial discharge in
advance of a scheduled payment date with respect to, any monetary Liability, and
not waive in any material respect any right to receive any direct or indirect
payment or other benefit under any Liability owing to it.
5.14No Acquisitions.  The Sellers will cause the Company not to (a) merge,
consolidate, or otherwise combine or agree to merge, consolidate, or otherwise
combine with any other Person, (b) acquire or agree to acquire blocks of
business of, or all or substantially all the Assets and Properties or capital
stock or other equity securities of any other Person, or (c) otherwise acquire
or agree to acquire control or ownership of any other Person.
5.15Intercompany Liabilities.  At least five (5) Business Days before the
Closing, the Sellers will deliver to the Purchaser a true and complete list and
description of all intercompany accounts and balances payable or receivable,
whether or not currently due, between the Company, on the one hand, and the
Sellers or any Affiliate of the Sellers (other than the Company), on the other
hand, (including amounts due or payable under any Contracts described in Section
3.17(g)) to be outstanding on the Closing Date (the "Intercompany Balances"). 
On or prior to the Closing Date, the Sellers shall cause the Company to settle
all Intercompany Balances, on terms and conditions that are reasonably
satisfactory to the Purchaser prior to the Closing. The Company will not enter
into any Contract or, except as required by any Contract disclosed in Section
3.17(g) of the Disclosure Schedule, engage in any transaction with any of its
respective Affiliates.
5.16Tax Matters.  The Sellers will refrain, and will cause the Company to
refrain (a) from making, filing, or entering into any election, consent, or
agreement described in Section 3.12(e) or Section 3.12(f) with respect to the
Company or any of its Assets and Properties and (b) except as otherwise required
under this Agreement, from entering into, amending or canceling any reinsurance,
coinsurance, or other Contract described in Section 3.17(h) of the Disclosure
Schedule.
5.17Notice and Cure.  The Sellers will notify the Purchaser promptly in writing
of, and contemporaneously will provide the Purchaser with true and complete
copies of any and all information or documents relating to, and will use all
commercially reasonable efforts to cure before the Closing, any event,
transaction, or circumstance occurring after the date of this Agreement that
causes or will cause any covenant or agreement of the Sellers in this Agreement
to be breached, or that renders or will render untrue any representation or
warranty of, the Sellers contained in this Agreement as if the same were made on
or as of the date of such event, transaction, or circumstance.  The Sellers also
will use all commercially reasonable efforts to cure, before the Closing, any
violation or breach of any representation, warranty, covenant or agreement made
by the Sellers in this Agreement, whether occurring or arising before or after
the date of this Agreement.  If the Sellers notify the Purchaser in writing of
any event, transaction, or circumstance occurring after the date of this
Agreement that causes any covenant or agreement of the Sellers in this Agreement
to be breached, or that renders untrue any representation or warranty of the
Sellers contained in this Agreement, and such breach or untruth remains as of
the Closing Date despite the efforts of the Sellers under this Section 5.17 and
causes a condition to the Purchaser's obligation to close under Article VII to
not be satisfied and the Purchaser nevertheless elects to close the transactions
contemplated by this Agreement, the Purchaser shall be deemed to have waived
such breach or any breach of any representation or warranty of the Sellers
resulting from such untruth, and the Sellers shall have no liability for such
breach or untruth under this Agreement from and after the Closing Date.
Page 27

--------------------------------------------------------------------------------

5.18Regulatory Matters.
(a)            The Parties shall cooperate with each other and use their
respective commercially reasonable efforts to promptly prepare and file all
necessary documentation for obtaining approvals or clearances as promptly as
practicable after the date of this Agreement (but in no event later than sixty
(60) days following the date of the Agreement), to effect all applications,
notices, petitions and filings, to obtain as promptly as practicable all
permits, consents, approvals and authorizations of all third parties and
Governmental Authorities that are necessary or advisable to consummate the
transactions contemplated by this Agreement as soon as possible, and in any
event no later than April 30, 2016, to the extent reasonably practicable, and to
comply with the terms and conditions of all such permits, consents, approvals
and authorizations of all such third parties or Governmental Authorities. 
Sellers, Company and Purchaser shall have the right to review in advance and, to
the extent practicable, each will consult the other on, in each case subject to
applicable laws, all the non-confidential information relating to Sellers,
Company or Purchaser (excluding any confidential financial information relating
to individuals who are not Sellers), as the case may be, and any of their
respective Affiliates, that appear in any filing made with, or written materials
submitted to, any third party or any Governmental Authority in connection with
the transactions contemplated by this Agreement.  In exercising the foregoing
right, each of the Parties shall act reasonably and as promptly as practicable. 
The Parties shall consult with each other with respect to the obtaining of all
permits, consents, approvals and authorizations of all third parties and
Governmental Authorities necessary or advisable to consummate the Transactions
contemplated by this Agreement and each Party will keep the other Party apprised
of the status of matters relating to completion of the Transactions contemplated
by this Agreement.  Each Party shall consult with the other Party in advance of
any meeting or conference with any Governmental Authority in connection with the
transactions contemplated by this Agreement and to the extent permitted by such
Governmental Authority, give the other Party and/or its counsel the opportunity
to attend and participate in such meetings and conferences.
Page 28

--------------------------------------------------------------------------------



(b)            Each of the Purchaser and the Sellers shall, and the Seller shall
cause the Company to, upon request, furnish to the other all information
concerning itself, its Affiliates, directors, officers and shareholders and such
other matters as may be reasonably necessary or advisable in connection with any
statement, filing, notice or application made by or on behalf of the Purchaser,
the Sellers, the Company or any of their respective Affiliates to any
Governmental Authority in connection with the transactions contemplated by this
Agreement.  Each of the Purchaser and the Sellers agree, and the Sellers shall
cause the Company to agree, as to itself and its Affiliates, that none of the
information supplied or to be supplied by it for inclusion or incorporation by
reference in any of the foregoing contain prior to the Closing Date, to the best
of its or their knowledge, any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading. Each of the Purchaser and the Sellers further
agree, and the Sellers shall cause the Company to further agree, that if it
becomes aware that any information furnished by it would cause any of the
statements in the foregoing to be false or misleading with respect to any
material fact, or to omit to state any material fact necessary to make the
statements therein not false or misleading, to promptly inform the other party
thereof and to take appropriate steps to correct the foregoing.
(c)            In furtherance and not in limitation of the foregoing, each of
the Purchaser and the Sellers shall use, and the Sellers shall cause the Company
to use, commercially reasonable efforts to (i) avoid the entry of, or to have
vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order, whether temporary, preliminary or permanent, that would restrain,
prevent or delay the Closing, and (ii) avoid or eliminate each and every
impediment under any applicable law and resolve any questions or issues raised
by any Governmental Authority so as to enable the Closing to occur as soon as
possible, and in any event no later than April 30, 2016.
(d)            Each of the Purchaser and the Sellers shall, and the Sellers
shall cause the Company to, promptly advise the other upon receiving any
communication from any Governmental Authority the consent or approval of which
is required for consummation of the transactions contemplated by this Agreement
that causes such Party to believe that there is a reasonable likelihood that any
required approvals will not be obtained or that the receipt of any such approval
may be materially delayed.
5.19Access to Information.
(a)            During the period prior to the Effective Date or the earlier
termination of this Agreement in accordance with its terms, the Company shall
make available to the Purchaser a copy of each report, schedule, registration
statement and other document filed or received by it during such period pursuant
to the requirements of federal securities laws or federal or state banking or
insurance laws (other than reports or documents that the Company is not
permitted to disclose under applicable Law).
(b)            No investigation by a Party or its representatives shall affect
or be deemed to modify or waive any reprsentations, warranties or covenants of
the other Party set forth in this Agreement.
Page 29

--------------------------------------------------------------------------------



5.20 Employee Benefits.
 
(a)            It is the Purchaser's intention that following the Closing the
employees of the Company other than Babb, Madden and Kirk B. Babb (the "Retained
Employees") shall continue to be eligible for benefits and compensation that are
substantially similar to that provided them prior to the Closing.  Effective as
of the Closing and continuing through August 30, 2016, the Purchaser intends to
cause the Company to continue to contribute towards the cost of the Retained
Employees' health coverage consistent with past practice.  Following the
Closing, the Purchaser shall cause the Company to permit the Retained Employees
to utilize their respective vacation and paid time off benefits accrued prior to
the Closing, in accordance with the past practices of the Company; provided,
however, following the Closing, in no event shall the Purchaser be required to
cause the Company to continue the same vacation and paid time off policies
maintained by the Company prior to the Closing.
(b)            With respect to any employee benefit plan maintained by the
Purchaser or any of its Affiliates (collectively, "Purchaser Employee Benefits
Plans") that Employees participate in after the Closing, if any, to the extent
permitted by the related Purchaser Employee Benefit Plans, (i) the Purchaser
shall, or shall cause its Affiliates to, recognize all service of the Retained
Employees prior to the Closing ("Pre-Closing Company Service") as if such
service were with the Purchaser or its Affiliates, for vesting and eligibility
purposes in such Purchaser Employee Benefit Plans.
(c)            With respect to any Purchaser Employee Benefit Plans providing
for, medical, dental and vision benefits in which the Retained Employees
participate after the Closing, if any, the Purchaser shall, to the extent
permitted by the related Purchaser Employee Benefit Plans, (i) waive or cause to
be waived any exclusionary provisions, waiting period, proof of insurability
requirements  and pre-existing condition limitations to the extent the same are
not applicable under the related Purchaser Employee Benefit Plans prior to the
Closing; and (ii) credit or cause to be credited the Retained Employees for all
deductible expenses incurred by the Retained Employees under the comparable
Purchaser Employee Benefit Plan in the year in which the Closing occurs,
provided such expenses would have been covered expenses under Purchaser Employee
Benefit Plan.
(d)            The Purchaser shall assure that a sufficient number of Retained
Employees shall remain employed by the Company for at least a 90-day period
following the Closing so as not to constitute a "plant closing" or "mass layoff"
(as those terms are used in the Worker Adjustment and Retraining Notification
Act, 29 U.S. Stat. § 2101 et. seq.).
(e)            All Retained Employees will be employees-at-will.  For the
avoidance of doubt, the Parties agree that the Purchaser shall have no
obligation to permit any of the Retained Employees to participate in any of the
Purchaser Employee Benefit Plans.
(f)            This Section 5.20 shall be binding upon and inure solely to the
benefit of each of the parties, and nothing in this Section 5.20, express or
implied, shall confer upon any other Person any rights or remedies of any nature
whatsoever under or by reason of this Section 5.20. Nothing contained herein,
express or implied, shall be construed to establish, amend or modify any Plans,
including any benefit plan, program, agreement or arrangement. The Parties
acknowledge and agree that the terms set forth in this Section 5.20 shall not
create any right in any Retained Employee or any other Person to any continued
employment with the Company, the Purchaser or any of their respective Affiliates
or compensation or benefits of any nature or kind whatsoever, any right of any
Retained Employee or any other Person to participate in any Purchaser Employee
Benefit Plan or any obligation of the Purchaser to allow any Retained Employee
or any other Person to participate in any Purchaser Employee Benefit Plan.
Nothing in this Agreement shall be deemed to confer upon any Person (nor any
beneficiary thereof) any rights under or with respect to any Plans, including
any plan, program or arrangement described in or contemplated by this Agreement,
and each Person (and any beneficiary thereof) shall be entitled to look only to
the express terms of any such plan, program or arrangement for his or her rights
thereunder.
Page 30

--------------------------------------------------------------------------------

ARTICLE VI                                        
COVENANTS OF THE PURCHASER
The Purchaser covenants and agrees with Sellers that, at all times before the
Closing, the Purchaser will comply with all covenants and provisions of this
Article VI, except to the extent the Sellers may otherwise consent in writing or
to the extent otherwise required or permitted by this Agreement.
6.1Regulatory Approvals.  The Purchaser will take all commercially reasonable
steps necessary or desirable, and proceed diligently and in good faith and use
all commercially reasonable efforts to obtain, as promptly as practicable, all
approvals, authorizations, and clearances of Governmental Authorities listed in
Section 6.1 of the Disclosure Schedule required of the Purchaser to consummate
the transactions contemplated hereby, including without limitation filing of a
Form A Statement with the Louisiana Commissioner of Insurance (and any other
states in which the Company is commercially domiciled) and filing of any
required Form E Statements with the applicable state insurance agencies;
promptly provide copies of filings, correspondence and such other information
and communications to and from such Governmental Authorities to the Sellers;
provide timely notice to the Sellers or any scheduled meetings or conferences
between the Purchaser and such Governmental Authorities relating to such filings
or approvals so that the Sellers, at their option, may send a representative to
be in attendance at such meetings and conferences; and cooperate with the
Sellers and provide such information as the Sellers or any Governmental
Authority may request to assist the Sellers in obtaining, as promptly as
practicable, all approvals, authorizations, and clearances of Governmental
Authorities required of the Sellers to consummate the transactions contemplated
under this Agreement.
6.2Intentionally Reserved.
6.3Notice and Cure.  The Purchaser will notify the Sellers promptly in writing
of, and contemporaneously will provide the Sellers with true and complete copies
of any and all information or documents relating to, and will use all
commercially reasonable efforts to cure before the Closing, any event,
transaction, or circumstance occurring after the date of this Agreement that
causes or will cause any covenant or agreement of the Purchaser under this
Agreement to be breached, or that renders or will render untrue any
representation or warranty of the Purchaser contained in this Agreement as if
the same were made on or as of the date of such event, transaction, or
circumstance.  The Purchaser also will use all commercially reasonable efforts
to cure, before the Closing, any violation or breach of any representation,
warranty, covenant, or agreement made by it in this Agreement, whether occurring
or arising before or after the date of this Agreement.  If the Purchaser
notifies the Sellers in writing of any event, transaction, or circumstance
occurring after the date of this Agreement that causes any covenant or agreement
of the Purchaser in this Agreement to be breached, or that renders untrue any
representation or warranty of the Purchaser contained in this Agreement, and
such breach or untruth remains as of the Closing Date despite the efforts of the
Purchaser under this Section 6.3 and causes a condition to the Sellers's or the
Company's obligation to close under Article VIII to not be satisfied and the
Sellers nevertheless elect to close the transactions contemplated by this
Agreement, the Sellers shall be deemed to have waived such breach or any breach
of any representation or warranty of the Purchaser resulting from such untruth
and the Purchaser shall have no liability for such breach or untruth under this
Agreement from and after the Closing Date.
Page 31

--------------------------------------------------------------------------------

6.4Indemnification and Exculpation.
(a)            All rights to indemnification and exculpation (including the
advancement of expenses) from liabilities existing as of the Effective Date in
favor of the current or former directors, managers, officers and employees of
the Company, as provided in the articles of incorporation, the bylaws or any
indemnification agreements of the Company and pursuant to applicable law shall
survive the Closing and shall continue in full force and effect thereafter
without amendment, modification or repeal in accordance with their terms for a
period of five (5) years.
(b)            The provisions of this Section 6.4 are intended to be for the
benefit of, and enforceable by each Person indemnified pursuant to, this Section
6.4.
ARTICLE VII                                        
CONDITIONS TO OBLIGATIONS OF THE PURCHASER
The obligations of the Purchaser hereunder are subject to the fulfillment, at or
before the Closing, of each of the following conditions (all or any of which,
other than the conditions in Sections 7.4 and 7.6, may be waived in whole or in
part by the Purchaser).
7.1Representations and Warranties.  Each of the representations and warranties
of the Sellers contained in this Agreement and in any certificate or other
written instrument delivered the Sellers pursuant hereto shall be true and
correct in all respects when made and as of the Closing Date as if made on and
as of the Closing Date, except (i) for such representations and warranties that
may be untrue or incorrect as a result of actions or transactions expressly
permitted or required by this Agreement or actions or transactions of the
Sellers made with the prior written consent of the Purchaser, (ii) for such
representations and warranties made as of a specified date, which shall be
required to be true and correct only on and as of such specified date, and (iii)
for those failures of such representations and warranties to be true and correct
that, individually or in the aggregate, do not constitute a Material Adverse
Effect.
7.2Performance.  The Sellers shall have performed and complied in all material
respects with all covenants required by this Agreement to be so performed or
complied with by the Sellers on or before the Closing Date, including those
specifically referred to elsewhere in this Article VII.
Page 32

--------------------------------------------------------------------------------

7.3Certificates of the Sellers.  The Sellers shall have delivered to the
Purchaser certificates dated as of the Closing Date in the form of Exhibit A
hereto, certifying as to the fulfillment of the conditions set forth in this
Article VII.  The Sellers shall have delivered to the Purchaser the certificates
of the president of the Company required by Section 5.5(c) of this Agreement.
7.4No Injunction.  There shall not be in effect on the Closing Date any writ,
judgment, injunction, decree, or similar order of any Governmental Authority
restraining, enjoining, or otherwise preventing consummation of any of the
transactions contemplated by this Agreement.
7.5No Proceeding or Litigation.
(a)            Other than immaterial private litigation,there shall not be
pending against the Company (whether as a defendant, counterclaim or third party
defendant, intervenor, or otherwise) any action, suit, investigation, or other
proceeding in, before, or by any Governmental Authority with respect to any
claim (other than claims for policy benefits as are specified under insurance
Contracts issued, reinsured, or underwritten by First Guaranty.  For purposes of
this representation, any action, suit or arbitration proceeding asserted against
the company by a party other than a Governmental Authority seeking damages of
less than $25,000 shall be deemed immaterial private litigation.
(b)            There shall not be in effect on the Closing Date any voluntary or
involuntary bankruptcy, receivership, conservatorship, supervisory or
administrative order or similar proceeding with respect to the Company or the
Sellers.
7.6Consents, Authorizations, etc.  All material orders, consents, permits,
authorizations, approvals, filings and waivers of every Person disclosed in
Section 6.1 or Section 3.5(e) of the Disclosure Schedule (including, without
limitation, the approval of the Louisiana Commissioner of Insurance without the
material abrogation or diminishment of the Company's authority or license or the
imposition of significant restrictions upon the transactions contemplated
hereby) shall have been obtained and shall be in full force and effect, and the
Purchaser shall have received evidence satisfactory to it of the receipt of such
orders, consents, approvals, authorizations, filings and waivers.
ARTICLE VIII                                        
CONDITIONS TO OBLIGATIONS OF THE SELLERS
The obligations of the Sellers hereunder are subject to the fulfillment, at or
before the Closing, of each of the following conditions (all or any of which,
other than the conditions in Sections 8.4 and 8.5 may be waived in whole or in
part by the Sellers):
8.1Representations and Warranties.  The representations and warranties made by
the Purchaser in this Agreement shall be true as of the effective date of this
Agreement and shall be true on and as of the Closing Date as though such
representations and warranties were made on and as of the Closing Date.
Page 33

--------------------------------------------------------------------------------

8.2Performance.  The Purchaser shall have performed and complied in all material
respects with all agreements, covenants, obligations, and conditions required by
this Agreement to be so performed or complied with by the Purchaser at or before
the Closing Date.
8.3Officers' Certificates.  The Purchaser shall have delivered to the Sellers a
certificate, dated as of the Closing Date in the form of Exhibit B hereto and
executed by the president of the Purchaser, certifying with respect to the
Purchaser as to the fulfillment of the conditions set forth in this Article
VIII.  In addition, the Purchaser shall have delivered to the Sellers a
certificate in the Form of Exhibit C hereto, dated as of the Closing Date and
executed by the president and the secretary or any assistant secretary of the
Purchaser certifying that the Purchaser has duly and validly taken all corporate
action necessary to authorize its execution and delivery of this Agreement and
its performance of its obligations under this Agreement, and that the
resolutions (true and complete copies of which shall be attached to the
certificate) of the Board of Directors of the Purchaser with respect to this
Agreement and the transactions contemplated hereby have been duly and validly
adopted and are in full force and effect.
8.4No Injunction.  There shall not be in effect on the Closing Date any writ,
judgment, injunction, decree, or similar order of any Governmental Authority
restraining, enjoining, or otherwise preventing consummation of any of the
transactions contemplated by this Agreement.
8.5Consents, Authorizations, etc.  All orders, consents, permits,
authorizations, approvals, and waivers of every Person listed in Sections 3.5(e)
and 6.1 of the Disclosure Schedule shall have been obtained and shall be in full
force and effect, and the Sellers shall have received evidence satisfactory to
the Sellers of the receipt of such consents, approvals, authorizations, and
clearances.
ARTICLE IX                                        
SURVIVAL OF PROVISIONS; REMEDIES
9.1Survival.  The representations, warranties, covenants, and agreements
respectively made by, the Sellers and the Purchaser in this Agreement, in the
Disclosure Schedule, or in any certificate or writing respectively delivered by
the Sellers or the Purchaser pursuant to Section 4.3(e), Section 7.3 or Section
8.3 will survive the Closing of this Agreement and the Closing Date:
 
(a)          until the expiration of all applicable statutes of limitation
(including all periods of extension, whether automatic or permissive) in the
case of the representations, warranties, covenants and agreements (i) of the
Sellers respectively set forth in Sections 3.1, 3.2, 3.3, 3.12 and 3.23, Article
II and Article X and (ii) of the Purchaser in Sections 4.1, 4.2, 4.5, 4.7,
Article II and Article X; and
 
(b)            until thirteen (13) months following the Closing Date in the case
of all other representations, warranties, covenants, and agreements.
If a Claim Notice or an Indemnity Notice is given in accordance with Section
12.1 before expiration of the applicable time period referenced above, then
(notwithstanding such time period) the representation, warranty, covenant, or
agreement applicable to such claim shall survive until, but only for purposes
of, resolution of such claim.
9.2Available Remedies.  Each Party expressly agrees that, consistent with its
intention and agreement to be bound by the terms of this Agreement and to
consummate the transactions contemplated hereby, subject only to the performance
or satisfaction of precedent conditions or of precedent requirements imposed
upon another Party hereto, the remedy of specific performance shall be available
to a non-breaching or non defaulting Party to enforce performance of this
Agreement by a breaching or defaulting Party, including, without limitation, to
require the consummation of the Closing on the Closing Date.
Page 34

--------------------------------------------------------------------------------

ARTICLE X
INDEMNIFICATION
 
10.1Tax Indemnification.
(a)            Subject to the provisions of Article IX, Section 10.4, Section
10.5 and this Section 10.1, after the Closing, the Sellers, severally and not
jointly calculated on the basis of each Seller's share of the Purchase Price
received by such Seller as determined in accordance with the allocation under
Section 2.2 (for each Seller, the "Seller's Pro Rata Share") agree to pay, and
to indemnify the Purchaser in respect of, and hold it harmless against, any and
all Damages for or in respect of Taxes actually incurred by the Purchaser or the
Company as a result of or relating to the Tax liability of the Company for tax
year 2015 and prior years, but only to the extent such Tax liability exceeds the
amount reflected as a Liability or reserved on the Books and Records of the
Company or do not arise from an action taken or omitted by the Purchaser or the
Company on or after the Effective Date.  For the avoidance of doubt Babb's share
of the Purchase Price for purposes of computing the Seller's Pro Rata Share for
Babb shall exclude payments to the Former Shareholders pursuant to Section
2.2(a)(ii).  Sellers shall cause the preparation and filing of the Company's Tax
Returns for the year ending December 31, 2015, which shall be prepared
consistent with past practice.  Sellers shall provide a copy of the same to
Purchaser at least fifteen (15) calendar days prior to filing.
(b)            The Purchaser agrees to pay, and to indemnify the Sellers in
respect of, and hold the Sellers harmless from and against, any and all Damages
for or in respect of Taxes actually incurred by, imposed upon, or assessed
against the Sellers or any Affiliate of the Sellers (other than the Company) as
a result of or relating to the Tax liability of the Company for the tax year
ending December 31, 2016 and subsequent years.
(c)            The Sellers will notify the Purchaser, or (if applicable) the
Purchaser will notify the Sellers, as the case may be, promptly of the
commencement of any claim, audit, examination, or other proposed change or
adjustment by any taxing authority concerning any Tax or other Damages covered
by this Section 10.1 ("Tax Claim").
(d)            The Sellers will furnish the Purchaser, or (if applicable) the
Purchaser will furnish the Sellers, promptly with copies of all correspondence
(including, without limitation, notices, requests, explanations, determinations,
schedules, charts, and lists) received from any taxing authority in connection
with any Tax Claim.  The Sellers will have the right to approve in advance any
correspondence sent to any taxing authority by or on behalf of the Purchaser or
the Company with respect to any Tax Claim to the extent such correspondence
would adversely affect the Sellers's obligations or rights under Section 10.1;
provided, however, that the Sellers will be deemed to have approved any such
correspondence to the extent notice of its disapproval thereof is not delivered
or mailed to the Purchaser in accordance with Article XII with reasonable
promptness, but in all events at least fourteen (14) Business Days before the
date on which payment of the Tax is due or, if earlier, at least fourteen (14)
Business Days before the date on which the ability of the Purchaser to defend
against the Tax Claim is irrevocably prejudiced.
Page 35

--------------------------------------------------------------------------------

(e)            At its option (following reasonable notice to and consultation
with the Purchaser), the Sellers may contest any Tax Claim for tax year 2015 and
prior years on behalf of the Purchaser in any legally permissible manner until
such time as any payment for Taxes or other Damages with respect to such Tax
Claim is due or, upon the Sellers's payment of such Taxes and other Damages, may
sue for a refund thereof where permitted by applicable Law.  Except as provided
in the last sentence of this subsection, the Sellers will control all
proceedings taken in connection with any such contest or refund suit, and may
pursue or forego any and all administrative appeals, proceedings, hearings, and
conferences with the taxing authority in respect of such Tax Claim for tax year
2015 and prior years.  The Purchaser will take such lawful action in connection
with the contest or refund suit as the Sellers may reasonably request in writing
from time to time, including, without limitation, the prosecution of the contest
or refund suit to a final determination, provided that the Sellers request such
action with reasonable promptness, but in all events at least fourteen (14)
Business Days before the date on which payment of the Taxes or other Damages are
due or become final, or if earlier, at least fourteen (14) Business Days before
the date on which the Purchaser's ability to defend against the Tax Claim is
irrevocably prejudiced.  Notwithstanding the foregoing provisions of this
Section 10.1(e), if such contest or refund suit has or may reasonably be
expected to have a material effect on the Liability of the Purchaser for Taxes
for tax year 2016 and/or subsequent years, then the Sellers and the Purchaser
will jointly control any such contest or refund suit.
(f)            The Purchaser shall provide and shall cause the Company to
provide all Books and Records as the Sellers reasonably request, and shall cause
the Purchaser's and the Company's tax advisors to provide such work papers and
other information as the Sellers shall reasonably request, to permit the Sellers
to prepare and file the Tax Returns for tax year 2015 and/or to contest any Tax
Claim under this Section 10.1.
(g)            The Purchaser shall prepare and file the Company's Tax Returns
for tax year ending December 31, 2016.
10.2Other Indemnification.
(a)            Subject to the provisions of Article IX, Section 10.3, Section
10.4 and Section 10.5, the Sellers, severally and not jointly, in accordance
with each Seller's Pro Rata Share, agree to indemnify the Purchaser in respect
of, and hold it harmless against:
(i)            any and all Damages actually incurred on a cumulative basis,
whether or not arising from the same event, transaction or occurrence (other
than Damages that the Sellers have paid or are liable to pay to the Purchaser
pursuant to Section 10.1), resulting from any breach of any or more than one
representation or warranty of the Sellers contained in this Agreement or any
certificate delivered by or on behalf of the Sellers pursuant to Section 7.3;
and
Page 36

--------------------------------------------------------------------------------

(ii)            any and all Damages actually incurred on a cumulative basis
resulting from any nonfulfillment of or failure to perform any covenant of the
Sellers contained in this Agreement.
(b)            Subject to the provisions of Article IX and Section 10.3, Section
10.4 and Section 10.5, the Purchaser agrees to indemnify the Sellers in respect
of, and hold the Sellers harmless against:
(i)            any and all Damages on a cumulative basis, whether or not arising
from the same event, transaction or occurrence (other than Damages that the
Purchaser has paid or is liable to pay to the Sellers pursuant to Section 10.1),
resulting from breach of any or more than one representation or warranty of the
Purchaser contained in this Agreement or any certificate delivered by or for the
Purchaser pursuant to Section 8.3; and
(ii)            any and all Damages on a cumulative basis resulting from any
nonfulfillment of or failure to perform any covenant or agreement of the
Purchaser contained in this Agreement.
10.3Method of Asserting Claims.  All claims for indemnification by any
Indemnified Party will be asserted and resolved as follows:
(a)            Third Party Claims.  In the event that, following the Closing,
any Indemnified Party receives notice of any claim or the commencement of any
action or proceeding by any Person who is not a Party to this Agreement or an
Affiliate of a Party (a "Third Party Claim") for which an Indemnifying Party
would be liable for Damages to an Indemnified Party under Section 10.2, the
Indemnified Party will deliver a notice ("Claim Notice") to the Indemnifying
Party within twenty (20) calendar days after learning of such Third Party Claim
(or within such shorter time as may be necessary to give the Indemnifying Party
a reasonable opportunity to respond to and defend such Third Party Claim) which
Claim Notice must (i) provide with reasonable specificity the basis on which
indemnification is being asserted, (ii) set forth the actual or good faith
estimated amount of Damages for which indemnification is being asserted, if
known, and (iii) be accompanied by copies of all relevant pleadings, demands,
and other papers served in the Indemnified Party.  The Indemnifying Party shall
have the right, upon written notice to the Indemnified Party (the "Defense
Notice") within fifteen (15) calendar days after receipt of the Claim Notice
from the Indemnified Party, to conduct at its own expense the defense against
such Third Party Claim in its own name, or, if necessary, in the name of the
Indemnified Party; provided, however, that the Indemnified Party shall have the
right to approve the defense counsel selected by the Indemnifying Party, which
approval shall not be unreasonably withheld, and in the event the Indemnifying
Party and the Indemnified Party cannot agree upon such counsel within ten (10)
calendar days after the Defense Notice is provided, then the Indemnifying Party
shall propose an alternate defense counsel, who shall be subject again to the
Indemnified Party's approval not to be unreasonably withheld or delayed.  The
Indemnified Party shall take all reasonable action necessary to preserve the
rights and defenses of the Indemnifying Party until the earlier of:  (i) the
date the Indemnifying Party has assumed the defense of such Third Party Claim;
or (ii) fifteen (15) calendar days after the Indemnified Party's receipt of the
Defense Notice.
Page 37

--------------------------------------------------------------------------------

(i)            In the event that the Indemnifying Party shall fail to give the
Defense Notice timely, it shall be deemed to have elected not to conduct the
defense of the subject Third Party Claim, and in such event the Indemnified
Party shall have the right to conduct such defense in good faith; provided that
the Indemnified Party may not compromise and settle the claim without the prior
written consent of the Indemnifying Party, which consent will not be
unreasonably withheld or delayed.
(ii)            In the event the Indemnifying Party elects to conduct the
defense of the subject Third Party Claim pursuant to this Article X, the
Indemnified Party will cooperate with and make available to the Indemnifying
Party such assistance and materials as may be reasonably requested by it, all at
the expense of the Indemnifying Party, and the Indemnified Party shall have the
right at its own expense to participate in the defense assisted by counsel of
its own choosing, provided that the Indemnified Party shall have the right to
compromise and settle the claim only with the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or
delayed.  Without the prior written consent of the Indemnified Party, the
Indemnifying Party will not enter into any settlement of any Third Party Claim
or cease to defend against such Third Party Claim if, pursuant to or as a result
of such settlement or cessation, injunctive or other equitable relief would be
imposed against the Indemnified Party; or such settlement or cessation would
lead to liability or create any financial or other obligation on the part of the
Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder; or such settlement includes a written admission of
guilt or liability. The Indemnifying Party shall not be entitled to control, and
the Indemnified Party shall be entitled to have sole control over, the defense
or settlement of any Third Party Claim to the extent that such Third Party Claim
seeks an order, injunction or other equitable relief against the Indemnified
Party which, if successful, could materially interfere with the business,
operations, assets, condition (financial or otherwise) or prospects of the
Indemnified Party. If an offer is made to settle a Third Party Claim, which
offer the Indemnifying Party is permitted to settle under this Section 10.3(a),
and the Indemnifying Party desires to accept and agree to such offer, the
Indemnifying Party will give written notice to the Indemnified Party to that
effect.  If the Indemnified Party fails to consent to such offer within thirty
(30) calendar days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim and, in such event, the
maximum liability of the Indemnifying Party for Damages as to such Third Party
Claim will not exceed the amount of such settlement offer, plus costs and
expenses paid or incurred by the Indemnified Party through the end of such 30
day period.
(iii)            Any judgment entered or settlement agreed upon in the manner
provided herein shall be binding upon the Indemnifying Party, and shall
conclusively be deemed to be an obligation with respect to which the Indemnified
Party is entitled to prompt indemnification hereunder.
(b)            Direct Claims.  It is the intent of the Parties hereto that all
direct claims for indemnification hereunder by an Indemnified Party against any
Indemnifying Party which do not constitute Third Party Claims ("Direct Claims")
shall be subject to and benefit from the terms of this Section 10.3(b).  In the
event any Indemnified Party should have a Direct Claim against any Indemnifying
Party hereunder, the Indemnified Party will notify the Indemnifying Party with
reasonable promptness of such claim by the Indemnified Party, specifying the
nature of and specific basis for such claim and the amount or the estimated
amount of such claim (the "Indemnity Notice"), and the Indemnifying Party will
have a period of thirty (30) calendar days within which to satisfy or dispute
such Direct Claim.  If the Indemnifying Party has timely disputed such claim, as
provided above, the Indemnifying Party and the Indemnified Party agree to
proceed in good faith to negotiate a resolution of such dispute, and if not
resolved through negotiations, or if the Indemnifying Party does not so respond
to the Indemnity Notice within such thirty (30) calendar day period, the
Indemnifying Party will be deemed to have rejected such Direct Claim, in which
event the Indemnified Party will be free to pursue such remedies as may be
available to the Indemnified Party under this Agreement or otherwise.
Page 38

--------------------------------------------------------------------------------

(c)            Failure to Give Timely Notice.  A failure by an Indemnified Party
to give timely, complete or accurate notice as provided in this Section will not
affect the rights or obligations of any Party hereunder except and only to the
extent that, as a result of such failure, any Indemnifying Party entitled to
receive such notice was deprived of its right to recover payment under its
applicable insurance coverage or was otherwise directly or materially prejudiced
or damaged as a result of such failure to give timely notice.
10.4Mitigation.  The Parties shall use commercially reasonable efforts to
mitigate the costs and expenses as well as any Damages arising out of any Third
Party Claim or Direct Claim.
10.5Limitations on Indemnification.
(a)            No indemnification payment by the Sellers pursuant to Article X
shall be payable for any Damages until the aggregate amount of all Damages
actually incurred by the Purchaser exceeds $50,000 (the "Deductible"), in which
case the Purchaser shall be entitled to indemnification for the full amount of
Damages actually incurred in excess of the Deductible; provided, however, that
the Purchaser shall have no right of indemnification with respect to any single
Damage or series of related Damages which is less than $5,000 (the
"Mini-Basket") and no such Damage or Damages shall be taken into account in
determining whether or the extent to which the Deductible has been exceeded. 
The aggregate Liability for all Damages under Section 10.2(a) of each Seller
shall not exceed such Seller's Pro Rata Share.
(b)            Notwithstanding anything herein to the contrary, no Indemnified
Party shall be entitled to any consequential, special, speculative, incidental,
punitive, exemplary, or indirect damages, lost profits or business interruption
damages, by statute, in tort or contract, under any indemnity provision or
otherwise, but shall be entitled to actual damages incurred by the Indemnified
Party because the Indemnified Party had to pay such special damages to a third
party.
(c)            The amount of any Damages for which indemnification is provided
hereunder shall take into account and be reduced by (i) any amounts received by
the Indemnified Party under insurance, indemnification, contribution,
reimbursement or similar contracts, and (ii) any reduction in the amount of
Taxes that otherwise would be payable by the Indemnified Party that results
solely for the incurrence of such Damages (as determined by the Indemnified
Party in its  sole discretion exercised in good faith); provided that any
indemnification payment provided hereunder shall initially be made without
regard to this Section 10.5(c) and shall be reduced to reflect any reduction in
the amount as a result of insurance, indemnification, contribution,
reimbursement or Taxes as and when such reduction is actually realized by the
Indemnified Party.  For purposes of this Agreement, an Indemnified Party shall
be treated as having "actually realized" a reduction in the amount of Taxes
payable by such Indemnified Party to the extent that, and at such time as, the
amount of Taxes payable by such Indemnified Party is reduced below the amount of
Taxes that such Indemnified Party would be required to pay but for the
incurrence or payment of such Damages.  The amount of any reduction pursuant to
clause (ii) of this Section 10.5(c) shall be adjusted to reflect any final
determination with respect to the Indemnified Party's liability for Taxes, and
payments between the Parties to this Agreement to reflect such adjustment shall
be made if necessary.
Page 39

--------------------------------------------------------------------------------

(d)            Notwithstanding anything to the contrary herein, each Seller's
individual aggregate Liability for all Damages under this Article X shall not
exceed such Seller's Pro Rata Share.
(e)            All indemnification payments under this Article X shall be deemed
adjustments to the Purchase Price.
10.6Exclusive Remedy.  The indemnification provided under this Article X shall
be the sole and exclusive remedy of the Parties after the Closing with respect
to, arising out of, or resulting from, this Agreement (including for any
inaccuracy of any representation or warranty or any failure or breach of any
covenant, obligation, condition or agreement contained in this Agreement or in
any certificate or other writing delivered pursuant hereto or in connection
herewith); provided, however, that the foregoing shall not (i) limit the rights
of any Party to seek any equitable remedy available to enforce the rights of
such Party under this Agreement or (ii) limit the right of a Party to seek any
available remedy for fraud.  Each Party covenants and agrees that following the
Closing it shall not seek or assert any other remedy hereunder, other than any
equitable remedy available to enforce the rights of such Party under this
Agreement and the right of such Party to seek any available remedy for fraud.
ARTICLE XI 
TERMINATION
11.1Termination.  This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned at any time before the Closing:
(a)            by mutual written agreement of the Parties;
(b)            by either of the Parties, if the approvals of any Governmental
Authorities have been denied or refused, notwithstanding the commercially
reasonable efforts of the Party having responsibility for obtaining such
approvals;
(c)            at any time by the Sellers if any of the covenants set forth in
Article VI shall have been breached or any of the conditions set forth in
Article VIII (other than the receipt of all approvals of Governmental
Authorities) shall not have been satisfied, performed, or complied with, in any
material respect, at or before the Closing Date and such breach,
non-satisfaction, non-performance, or non-compliance has not been cured or
eliminated within thirty (30) calendar days after notice thereof has been given
to the Purchaser, provided that at the time of such termination the Sellers have
neither breached any of the covenants set forth in Article V nor failed to
satisfy, perform, or comply with any of the conditions set forth in Article VII,
in any material respect; or
Page 40

--------------------------------------------------------------------------------

(d)            at any time by the Purchaser if any of the material covenants set
forth in Article V shall have been materially breached or any of the conditions
set forth in Article VII (other than the receipt of all approvals of
Governmental Authorities) shall not have been satisfied, performed, or complied
with, in any material respect, before the Closing and such breach,
non-satisfaction, non-performance or non-compliance has not been cured or
eliminated within thirty (30) days after notice thereof has been given to the
Sellers; provided that at the time of such termination the Purchaser has neither
breached any of the covenants set forth in Article VI nor failed to satisfy,
perform, or comply with any of the conditions set forth in Article VIII or
Article 7.8, in any material respect; or
(e)            at any time after April 30, 2016, by the Sellers or the
Purchaser, if the Closing shall not have occurred on or before such date and
such failure is not caused by a breach of this Agreement (or any representation,
warranty, covenant, or agreement included herein) by the Party electing to
terminate pursuant to this clause (e); provided, however, that either party may
request an extension of up to an additional sixty (60) days if the sole reason
for the extension is to allow for additional time to obtain approval of the
applicable Governmental Authorities.
11.2Effect of Termination.  If this Agreement is validly terminated pursuant to
Section 11.1, this Agreement will forthwith become null and void, and there will
be no Liability on the part of the Sellers or the Purchaser (or any of its
officers, directors, employees, agents, consultants, or other representatives)
and except that this Section 11.2 and Article XII will continue to apply
following any such termination; provided, however, that notwithstanding anything
in this Section to the contrary, in the event of termination pursuant to Section
11.1(c) and (d), the breaching Party will not be relieved of any liability for
Damages it may have to the electing Party by reason of its breach of this
Agreement.
11.3Frustration of Closing Conditions.  None of the Sellers or the Purchaser may
rely on the failure of any condition set forth herein to be satisfied if such
failure was caused by such Party's failure to act in good faith or to use its
commercially reasonable efforts to cause the Closing to occur.
11.4Specific Performance.  Each Party shall be entitled to specific performance
in the event the other Party fails to perform any of its obligations which are
conditions to the Closing.
ARTICLE XII
MISCELLANEOUS
12.1Notices.  All notices and other communications under this Agreement must be
in writing and delivered personally, telecopied, sent by overnight express or
mailed, by certified mail, return receipt requested, first class postage
prepaid, to the Parties at the following addresses:
Page 41

--------------------------------------------------------------------------------

If to the Sellers or the Company, to:


Christi Diane Babb
1781 Belmont Rd.
Ashdown, AR 71822
Phone: (870) 898-3699
Email:diane.babb@first-gic.com


Jack Madden, Jr.
421 Jessie White Circle
Ashdown, AR 71822
Phone: (870) 898-3331


Mr. Kirk B. Babb, President
Reppond Holding Company
First Guaranty Insurance Company
P.O. Box 848
Ashdown, AR 71822
Phone: (870) 898-5191
Fax: (870) 898-7122
Email: kirk.babb@first-gic.com


If to the Purchaser, to:


Security National Financial Corporation
Scott M. Quist, President
5300 South 360 West, Ste 250
Salt Lake City, UT 84123
Phone: 801-264-1060
Fax: 801-265-9882
Email:scottq@securitynational.com


With a copy (which shall not constitute notice) to:


Mr. Burnie Burner
Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C.
500 W. 5th Street, Suite 1150
Austin, Texas 78701-3835
Phone: 512-480-5100
Fax: 512-322-0301
Email: bburner@mwlaw.com


All notices and other communications required or permitted under this Agreement
that are addressed as provided in this Article XII will if delivered personally
or by nationally recognized overnight express, be deemed given upon delivery, if
delivered by facsimile or electronic mail, be deemed delivered when
electronically confirmed; and if delivered by certified mail in the manner
described above, be deemed given when received. Any Party from time to time may
change its address for the purpose of notices to that Party by giving a similar
notice specifying a new address, but no such notice will be deemed to have been
given until it is actually received by the Party sought to be charged with the
contents thereof.
Page 42

--------------------------------------------------------------------------------

12.2Entire Agreement.  This Agreement supersedes all prior discussions and
agreements between the Parties with respect to the subject matter of this
Agreement, and this Agreement (including the Exhibits hereto and the Disclosure
Schedule) contain the sole and entire agreement among the Parties hereto with
respect to the subject matter hereof.
12.3Expenses.  Except as otherwise expressly provided in this Agreement
(including, without limitation, as provided in Article X), each of the Sellers
and the Purchaser will pay its own costs and expenses in connection with this
Agreement and the transactions contemplated hereby.
12.4Public Announcements.  At all times at or before the Closing, the Sellers
and the Purchaser will each consult with the other before issuing or making any
reports, statements, or releases to the public (other than any regulatory
filings required hereunder) with respect to this Agreement or the transactions
contemplated hereby and will use good faith efforts to agree on the text of a
joint public report, statement, or press release or will use good faith efforts
to obtain the other Party's approval of the text of any public report,
statement, or press release to be made solely on behalf of a Party.  If the
Parties are unable to agree on or approve any such public report, statement, or
press release and such report, statement, or press release is, in the opinion of
legal counsel to a Party, required by Law or may be appropriate in order to
discharge such Party's disclosure obligations, then such Party may make or issue
the legally required report, statement, or press release.  Any such report,
statement, or press release approved or permitted to be made pursuant to this
Section may be disclosed or otherwise provided by the Sellers or the Purchaser
to any Person, including without limitation to any employee or customer of
either Party hereto and to any Governmental Authority.
12.5Confidentiality.  Each of the Sellers and the Purchaser will hold, and will
cause the Company and its respective officers, directors, employees, agents,
consultants, attorneys and other representatives to hold, in strict confidence,
unless compelled to disclose by judicial or administrative process (including,
without limitation, in connection with obtaining the necessary approval of
insurance regulatory authorities) or by other requirements of Law, all
confidential documents and confidential information concerning the other Party
furnished to it by the other Party or such other Party's officers, directors,
employees, agents, consultants, attorneys or representatives in connection with
this Agreement or the transactions contemplated hereby, except to the extent
that such documents or information can be shown to have been previously lawfully
known by the Party receiving such documents or information, in the public domain
through no fault of such receiving Party, or later acquired by the receiving
Party from other sources not themselves bound by, and in breach of, a
confidentiality agreement.  Neither the Sellers nor the Purchaser will disclose
or otherwise provide any such confidential documents or confidential information
to any other Person, except to either Party's respective auditors, actuaries,
attorneys, financial advisors, and other consultants and advisors who need such
documents or information in connection with this Agreement and except as
required by the provisions of Sections 5.1 and 6.1.  This Section 12.5 shall
survive termination of this Agreement for a period of thirteen (13) months.
Page 43

--------------------------------------------------------------------------------

12.6Section 338(h)(10) Election.  If requested by the Purchaser, the Sellers and
the Purchaser shall join in making and filing a timely election on Form 8023
(but in no event later than the fifteenth day of the ninth month beginning after
the Closing Date as required by Treas. Reg. Section 1.338(h)(10)-1(c)(3)) under
Section 338(h)(10) of the Code and any similar state law provisions in all
states in which the Company files income tax returns and which permit
corporations to make such elections, with respect to the sale and purchase of
the Shares pursuant to this Agreement, and each Party shall provide the others
with all necessary information to permit such elections to be made.  The
Purchaser and the Sellers shall, as promptly as practicable following the
Closing Date, take all actions necessary and appropriate (including filing such
forms, returns, schedules and other documents as may be required) to effect and
preserve a timely Section 338(h)(10) election; provided, however, that the
Purchaser shall be the Party responsible for preparing Form 8023 and any other
forms, returns, schedules and other documents necessary for making an effective
and timely Section 338(h)(10) election and Purchaser shall make a payment to
Sellers, at the time of their execution of Form 8023, an amount equal to the
additional Tax liability, as determined by the Seller's tax advisors, that the
Sellers will incur as a result of the Section 338(h)(10) election.
12.7Further Assurances.  The Sellers and the Purchaser agree that, from time to
time after the Closing, upon the reasonable request of the other, they will
cooperate and will cause their respective Affiliates to cooperate with each
other to effect the orderly transition of the business, operations, and affairs
of the Company, and to carry out the terms of this Agreement.  Without limiting
the generality of the foregoing, the Sellers and the Purchaser, as the case may
be, will give and will cause their respective Affiliates to give representatives
of the other Parties to this Agreement reasonable access during normal business
hours to all Books and Records of the Sellers, the Company, and the Purchaser,
as the case may be, and their Affiliates, which may be reasonably requested by
such other Parties in the preparation of any post Closing Date financial
statements, reports, or Tax Returns, or to carry out any of the provisions of
Article X.
12.8Waiver or Extension.  Any term or condition of this Agreement may be waived
or extended at any time by the Party or Parties that is entitled to the benefit
thereof.  Such waiver or extension must be in writing and must be executed by
the president or any vice president of such Party, if the Party is an entity.  A
waiver or extension on one occasion will not be deemed to be a waiver or
extension of the same or any other breach on a future occasion.  All remedies,
either under this Agreement, or by Law or otherwise afforded, will be cumulative
and not alternative.
12.9Amendment.  This Agreement may be modified or amended only by a writing duly
executed by or on behalf of the Sellers and the Purchaser.
12.10Counterparts.  This Agreement may be executed simultaneously in any number
of counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.  For purposes hereof, facsimile and
electronically scanned pdf copies hereof and facsimile and electronically
scanned pdf signatures hereof shall be authorized and deemed effective.
12.11No Third Party Beneficiaries.  The terms and provisions of this Agreement
are intended solely for the benefit of the Sellers and the Purchaser, and their
respective successors or assigns, and it is not the intention of the Parties to
confer third Party beneficiary rights upon any other Person unless otherwise
expressly provided herein.
Page 44

--------------------------------------------------------------------------------

12.12Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ARKANSAS (EXCLUSIVE OF CONFLICTS OF LAW
PRINCIPLES).
12.13Binding Effect.  This Agreement is binding upon and will inure to the
benefit of the Parties and their respective successors and, subject to Section
12.14, assigns.
12.14Assignment.  Except as otherwise provided herein, neither this Agreement
nor any right hereunder or part hereof may be assigned by any Party hereto
without the prior written consent of the other Party hereto.
12.15Headings, etc.  The headings used in this Agreement have been inserted for
convenience and do not constitute matter to be construed or interpreted in
connection with this Agreement.
12.16Invalid Provisions.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any present or future Law, and if the
rights or obligations of the Sellers or the Purchaser under this Agreement will
not be materially and adversely affected thereby (a) such provision will be
fully severable; (b) this Agreement will be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof;
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid, or unenforceable
provision or by its severance herefrom; and (d) in lieu of such illegal,
invalid, or unenforceable provision, there will be added automatically as a part
of this Agreement a legal, valid, and enforceable provision as similar in terms
to such illegal, invalid, or unenforceable provision as may be possible.
12.17Limitations.  NOTWITHSTANDING ANYTHING TO THE CONTRARY ANYWHERE IN THIS
AGREEMENT, NO PARTY SHALL BE LIABLE UNDER THIS AGREEMENT FOR CONSEQUENTIAL,
SPECIAL, SPECULATIVE, INCIDENTAL, PUNITIVE, EXEMPLARY, OR INDIRECT DAMAGES, LOST
PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT,
UNDER ANY INDEMNITY PROVISION OR OTHERWISE; provided, however, that this shall
not prevent an Indemnified Party from recovering under Article X hereof for
actual damages incurred by the Indemnified Party regardless of whether the
damages sought from the Indemnified Party were actual or special.
12.18Disclosure Schedule.  The information in the Disclosure Schedule
constitutes exceptions or qualifications to particular representations,
warranties, covenants and obligations of the Sellers as set forth in this
Agreement or descriptions or lists of assets and liabilities and other items
referred to in this Agreement.  The Disclosure Schedule shall not be construed
as indicating that any disclosed information is required to be disclosed, and no
disclosure shall be construed as an admission that such information is material
to, or required to be disclosed by, the Sellers, is outside the Ordinary Course
of Business, or constitutes a Material Adverse Effect.  Capitalized terms used
in the Disclosure Schedule that are not defined therein but are defined in this
Agreement shall have the meanings given to them in this Agreement.  The captions
contained in the Disclosure Schedule are for the convenience of reference only,
and shall not be deemed to modify or influence the interpretation of the
information contained in the Disclosure Schedules or the Agreement.  The Sellers
shall update the Disclosure Schedule as needed to make the representations,
warranties, covenants and agreements of the Sellers accurate and complete as of
the Closing and shall promptly notify the Purchaser of any such updates;
provided that, except as expressly provided below in this Section 12.18, such
updates shall not be deemed to amend the Disclosure Schedule or qualify or cure
the related representations and warranties of the Sellers herein.  With respect
to any update that relates solely to actions, occurrences, facts, developments
or events that (i) both arises and becomes known to the Sellers after the date
hereof and would have been required or permitted to be set forth or described in
the Disclosure Schedule had such matter existed as of the date hereof, (ii) does
not arise from a breach of this Agreement, and (iii) either (A) is not material
to Company, or (B) arises out of or is attributable to any item described in
parts (i) through (iv) of the definition of "Material Adverse Effect", the
update shall be deemed to amend the Disclosure Schedule and qualify and cure the
representations and warranties of the Sellers herein ("Immaterial Interim
Breaches").
Page 45

--------------------------------------------------------------------------------

12.19Certain Understandings.  Each of the Parties hereto is sophisticated and
was advised by experienced counsel and, to the extent it deemed necessary, other
advisors in connection with this Agreement.  Each of the Parties hereto hereby
acknowledges that there are no representations or warranties by or on behalf of
any Party hereto or any of its respective Affiliates or representatives other
than those expressly set forth in this Agreement and as set forth in the
certificates to be delivered pursuant to Section 7.3 and Section 8.3; no Party
has relied or will rely in respect of this Agreement or the transactions
contemplated hereby upon any document or written or oral information previously
furnished to or discovered by it or its representatives, other than this
Agreement (including the Disclosure Schedules) and as set forth in the
certificates to be delivered pursuant to Section 7.3 and Section 8.3; and the
Parties' respective rights and obligations with respect to this Agreement and
the events giving rise thereto will be solely as set forth in this Agreement.
12.20Attorney-Client Privilege and Conflict Waiver.  Kantrow, Spaht, Weaver &
Blitzer (A Professional Law Corporation) (the "Company Firm") has represented
the Sellers and the Company in connection with this Agreement and the other
agreements, instruments and documents contemplated hereby and the transactions
contemplated hereby and thereby (the "Transaction Engagement") and in that
connection, not as counsel for any other Person, including the Purchaser. The
Parties recognize the commonality of interest that exists among the Sellers and
Company and will continue to exist until the Closing, and the Parties agree that
the existence of such commonality of interest prior to the Closing should
continue to be recognized after the Closing. Specifically, the Parties agree
that the Purchaser shall not, and shall not cause the Company to, and shall
cause the Company not to, seek to have the Company Firm disqualified from
representing the Sellers in connection with any dispute that may arise between
the Sellers, on one hand, and the Purchaser or the Company, on the other hand,
in connection with this Agreement or the transactions contemplated hereby.
Further, notwithstanding that the Company and the Sellers are or were a client
of the Company Firm, upon and after the Closing, all communications between the
Company and the Sellers and the Company Firm in the course of the Transaction
Engagement shall be deemed to be attorney-client confidences that belong solely
to the Sellers and not the Company or the Purchaser in any dispute arising
between the Sellers, on one hand, and the Purchaser or the Company, on the other
hand. The Purchaser shall not have access to any such communications, or to the
files of Company Firm relating to the Transaction Engagement, whether or not the
Closing shall have occurred.  Without limiting the generality of the foregoing,
notwithstanding that the Company was a client, in the Transaction Engagement or
otherwise, upon and after the Closing: (i) the Sellers shall have the right to
decide whether or not to waive the attorney-client privilege that may apply to
any communications between the Company and the Company Firm that occurred prior
to the Closing in connection with the Transaction Engagement, (ii) to the extent
that files of the Company Firm in respect of the Transaction Engagement
constitute property of the client, only the Seller shall hold such property
rights and (iii) the Company Firm shall have no duty whatsoever to reveal or
disclose any such attorney-client communications or files to the Company, the
Purchaser or any of their respective Affiliates by reason of any attorney-client
relationship between the Company Firm and the Company or otherwise. If any
Seller so desires, and without the need for any consent or waiver by the Company
or the Purchaser, the Company Firm shall be permitted to represent such Seller
after the Closing in connection with any matter, including anything related to
the transactions contemplated by this Agreement and the other agreements,
instruments and documents contemplated hereby and the transactions contemplated
hereby and thereby. Without limiting the generality of the foregoing sentence,
after the Closing, the Company Firm shall be permitted to represent the Sellers,
any of their respective Affiliates, family members or representatives, or any
one or more of them, in connection with any negotiation, transaction or dispute
("dispute" includes litigation, arbitration or other adversarial proceedings)
with the Purchaser, the Company or any of their Affiliates under or relating to
this Agreement and the other agreements, instruments and documents contemplated
hereby and the transactions contemplated hereby and thereby, such as claims for
indemnification and disputes involving other agreements entered into in
connection with this Agreement and the other agreements, instruments and
documents contemplated hereby and the transactions contemplated hereby and
thereby. Upon and after the Closing, the Company shall cease to have any
attorney-client relationship with the Company Firm, unless the Company Firm is
specifically engaged in writing by the Company to represent it after the Closing
and either such engagement involves no conflict of interest with respect to the
Sellers or the Sellers consent in writing at the time to such engagement.  Any
such representation by the Company Firm after the Closing does not affect the
provisions of this Section 12.20.  For example, and not by way of limitation,
even if the Company Firm is representing the Company after the Closing, the
Company Firm shall be permitted to simultaneously represent the Sellers in any
matter, including any disagreement or dispute relating hereto. Each of the
Parties to this Agreement consent to the foregoing arrangements and waive any
actual or potential conflict of interest that may be involved in connection with
any representation by the Company Firm hereunder.   In consideration for this
agreement by Purchaser, Sellers further agree that they will not seek to  have
counsel to Purchaser disqualified from representing Purchaser and/or Company in
connection with any dispute that may arise between the Sellers, on one hand, and
the Purchaser and/or the Company, on the other hand, in connection with this
Agreement or the transactions contemplated hereby.


[SIGNATURE PAGE FOLLOWS]
Page 46

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Sellers and the Purchaser as of the date first written above.




SELLERS:






/s/ Christi Diane
Babb                                                                                    
Christi Diane Babb








/s/ Jack Madden, Jr.                                        
Jack Madden, Jr.






PURCHASER:


SECURITY NATIONAL FINANCIAL CORPORATION






By:_ /s/ Scott M.
Quist                                                                      
Scott M. Quist, President


Page 47

--------------------------------------------------------------------------------

SCHEDULE 1.1
DEFINITIONS OF TERMS
"Affiliate" shall mean any Person that directly or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
the Person specified.  For the purposes of this definition, "control"
(including, with correlative meanings, the terms "controlling," "controlled by"
and "under common control with"), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
"Agreement" shall mean this Stock Purchase Agreement, together with other
exhibits and the Disclosure Schedule attached hereto.
 "Annual Statement" shall mean any annual statement of First Guaranty filed with
or submitted to the insurance regulatory authorities in the State of Louisiana
on forms prescribed or permitted by such authorities.
"Assets and Properties" shall mean all assets or properties of every kind,
nature, character, and description (whether real, personal, or mixed and whether
tangible or intangible, whether absolute, accrued, contingent, fixed, or
otherwise, and wherever situated) as now operated, owned, or leased by a
specified Person, including without limitation cash, cash equivalents,
securities, accounts and notes receivable, real estate, equipment, furniture,
fixtures, insurance or annuities in force, goodwill, and going concern value.
"Benefit Arrangement" shall mean any "employee benefit plan" as defined in
Section 3(3) of Employee Retirement Income Security Act of 1974, as amended and
including the regulations promulgated thereunder ("ERISA") (whether or not
subject to ERISA) and any other material plan, program, agreement, arrangement,
obligation or practice, including, without limitation, any pension, profit
sharing, severance, welfare, fringe benefit, employee loan, retirement, medical,
welfare, employment or consulting, severance, stay or retention bonuses or
compensation, executive or incentive compensation, sick leave, vacation pay,
plant closing benefits, disability, workers' compensation, retirement, deferred
compensation, bonus, stock option or purchase or other stock-based, tuition
reimbursement or scholarship, employee discount, meals, travel, or vehicle
allowances, plan, program, agreement, arrangement, obligation or practice, any
plans subject to Section 125 of the Internal Revenue Code of 1986, as amended
(the "Code"), and any plans or arrangements providing benefits or payments in
the event of a change of control, change in ownership or effective control or
sale of assets (i) established, sponsored, maintained, or contributed to, or
required to be contributed to, by First Guaranty or any ERISA Affiliate, on
behalf of any current or former director, employee, agent, independent
contractor, or service provider of First Guaranty or their beneficiaries, or
(ii) pursuant to which First Guaranty or any ERISA Affiliate has any obligation
(whether contingent or otherwise) with respect to any such Persons.  For
purposes of this Agreement, the term "ERISA Affiliate" means any entity that is
a member of (i) a controlled group of corporations (as defined in Section 414(b)
of the Code), (ii) a group of trades or businesses under common control (as
defined in Section 414(c) of the Code), (iii) an affiliated service group (as
defined under Section 414(m) of the Code or the regulations under Section 414(o)
of the Code) or (iv) a "controlled group" within the meaning of Section 4001 of
ERISA.
Page 48

--------------------------------------------------------------------------------

"Best Knowledge of the Purchaser" shall mean the actual knowledge of Scott M.
Quist, Andrew S. Quist, Jason G. Overbaugh, Christie R. Overbaugh, Jeffery R.
Stephens, Jeffery Adams,  Garrett S. Sill or John W. Van Valkenberg or knowledge
of any such Person which should have been known after due inquiry of an ordinary
person under similar circumstances of any such Person as of the date of this
Agreement.
"Best Knowledge of the Sellers or the Company" or "Known to the Sellers or the
Company" shall mean the actual knowledge of Babb, Madden or Kirk B. Babb or
knowledge of any such Person which should have been known after due inquiry of
an ordinary person under similar circumstances of Babb, Madden or Kirk B. Babb.
"Books and Records" shall mean all original files and records (or copies
thereof) in whatever form (including computer generated, recorded or stored
records, and any database, magnetic or optical media, to the extent not subject
to licensing restrictions), in the possession or under the control of the
Sellers relating primarily to the Company including, without limitation, policy
files, claims files, underwriting files, sales records, advertising files,
customer lists, compliance records, policy form files (including all files
relating to the filing and approval of policy forms, applications and riders
with any Governmental Authority), accounting, financial reporting, and Taxes
covering any period prior to the Closing Date, business, marketing, corporate,
and other files, documents, instruments, papers, books, and records of the
Company, including without limitation financial statements, budgets,
projections, ledgers, journals, deeds, titles, policies, manuals, minute books,
stock certificates and books, stock transfer ledgers, Contracts, franchises,
permits, agency lists, policyholder lists, supplier lists, reports, computer
files, retrieval programs, operating data or plans, and environmental studies or
plans.
"Book Value" as applied to any real property shall mean the book value of the
real property as reflected on the 2014 Annual Statement of Company as filed with
the Louisiana Department of Insurance and as included on Schedule 2.2.
"Business Day" shall mean a day other than Saturday, Sunday, a federal holiday
or any day on which the principal commercial banks located in Salt Lake City,
Utah, and Arkansas are authorized or obligated to be closed.
"Business or Condition" shall mean the organization, existence, authority,
licenses or Liabilities of a specified Person; provided that "Business or
Condition" shall not relate to insurance in force of First Guaranty.
"Certificate of Authority" means the license, permit, certificate of authority
or other document issued by a Governmental Authority authorizing the Person to
engage in the business of life, accident and health insurance in a particular
jurisdiction.
"Claim Notice" shall mean written notification of a Third Party Claim by an
Indemnified Party to an Indemnifying Party pursuant to Section 10.3, enclosing a
copy of all papers served, if any.
Page 49

--------------------------------------------------------------------------------

"Closing" shall have the meaning ascribed to that term in Section 2.4 of this
Agreement.
"Closing Date" shall have the meaning ascribed to that term in Section 2.4 of
this Agreement.
"Code" shall mean the Internal Revenue Code of 1986, as amended (including
without limitation any successor code), and the rules and regulations
promulgated thereunder.
"Common Stock" shall have the meaning ascribed to that term in the recitals to
this Agreement.
"Company" shall have the meaning ascribed to that term in the recitals to this
Agreement.
"Contract" shall mean any agreement, lease, sublease, license, sublicense,
promissory note, evidence of indebtedness, insurance policy, annuity,
reinsurance agreement, reinsurance treaty, or other binding contract or
commitment (whether written or oral).
"Damages" shall mean any and all monetary damages, Liabilities, fines, fees,
penalties, interest obligations, deficiencies, losses, and expenses (including
without limitation amounts paid in settlement, interest, court costs, costs of
investigation, reasonable fees and expenses of attorneys, accountants,
actuaries, and other experts).
"Deductible" shall have the meaning ascribed to that term in Section 10.5(a)(i)
of this Agreement.
"Defense Notice" shall have the meaning ascribed to that term in Section 10.3(a)
of this Agreement.
"Direct Claims" shall have the meaning ascribed to that term in Section 10.3(b)
of this Agreement.
"Disclosure Schedule" shall mean the confidential document furnished by Sellers
to Purchaser together with this Agreement, and as may be updated from time to
time, and containing all Schedules identified in this Agreement except Schedule
1.1 and all lists, descriptions, exceptions, and other information and materials
as are required to be included therein pursuant to this Agreement.
"Effective Date" shall mean the Closing Date or such other date as may be
mutually agreed to by the Sellers and the Purchaser.
"End of Period Date" shall have the meaning ascribed to that term in Section
3.10 of this Agreement.
"Financial Statements" shall have the meaning ascribed to that term in Section
3.8 of this Agreement.
 "GAAP" shall mean generally accepted accounting principles, consistently
applied.
Page 50

--------------------------------------------------------------------------------

"Governmental Authority" shall mean any federal, state, local or foreign
governmental or regulatory authority, agency, commission, court or other
legislative, executive or judicial governmental authority, including, without
limitation, any insurance regulatory authority, including the Louisiana
Department of Insurance or the Louisiana Commissioner of Insurance.
"Indemnified Party" shall mean a Party claiming indemnification under Article X
of this Agreement.
"Indemnifying Party" shall mean a Person against whom claims of indemnification
are being asserted under Section 10.3.
"Indemnity Notice" shall have the meaning ascribed to that term in Section
10.3(b) of this Agreement.
"Intercompany Balances" shall have the meaning ascribed to that term in Section
5.15 of this Agreement.
"IRS" shall mean the United States Internal Revenue Service or any successor
agency.
"Latest Statement" shall have the meaning ascribed to that term in Section 3.10
of this Agreement.
"Laws" shall mean all laws, statutes, ordinances, regulations, and other
pronouncements having the effect of law in the United States of America, any
foreign country, or any domestic or foreign state, province, commonwealth, city,
country, municipality, territory, protectorate, possession, court, tribunal,
agency, government, department, commission, arbitrator, board, bureau, or
instrumentality thereof.
"Liabilities" shall mean all debts, obligations, and other liabilities of a
Person (whether absolute, accrued, contingent, fixed, or otherwise, or whether
due or to become due).
"Lien" shall mean any mortgage, pledge, assessment, security interest, lease,
sublease, lien, adverse claim, levy, charge, or other encumbrance of any kind,
or any conditional sale Contract, title retention Contract, or other Contract to
give or to refrain from giving any of the foregoing.
"Louisiana Commissioner of Insurance" shall mean the Commissioner of Insurance
for the State of Louisiana, or any Deputy Insurance Commissioner or Associate
Insurance Commissioner acting in that capacity, or their respective successors
in office.
Page 51

--------------------------------------------------------------------------------

"Material Adverse Effect" shall mean any event, change or effect (or series of
related events, changes or effects) that individually or in the aggregate (i)
has been or will be  materially adverse to the business or financial condition
of the Company or (ii) will prevent the Sellers from performing their
obligations to consummate the sale of the Shares to the Purchaser as
contemplated by this Agreement; provided, that in no event shall any event,
series of events, change or effect that is attributable to any of the following,
either alone or in combination, be deemed to constitute or contribute to a
Material Adverse Effect, or shall otherwise be taken into account in the
determination of whether a Material Adverse Effect has occurred or will occur:
(i) any change in any law, legal requirements or accounting standards (including
SAP) or interpretations or the enforcement thereof (except to the extent that
such change has had, or will have, a materially disproportionate effect on the
Company, relative to other Persons in the life insurance and annuity industry);
(ii) conditions affecting any of the industries, industry sectors or geographic
sectors in which the Company operates or in which products of the Company are
sold or marketed, or general business, financial, banking or economic conditions
or debt, currency or capital markets (whether in the United States or any other
country or in any international market), including changes in interest rates,
exchange rates, commodity prices and fuel costs (except to the extent that such
change has had, or is reasonably likely to have, a materially disproportionate
effect on the Company, relative to other Persons in the life insurance and
annuity industry); (iii) acts of God, national or international political or
social conditions, the engagement by the United States or other countries in
hostilities, war or military operations, whether commenced before or after the
date hereof, and whether or not pursuant to the declaration of a national
emergency or war, the occurrence of any military or terrorist attack, sabotage,
any hurricane, flood, tornado, earthquake or other natural disaster, or any
other force majeure event; (iv) the execution or delivery of this Agreement or
the announcement, disclosure, pendency or consummation of the transactions
contemplated by this Agreement or attributable to the fact that the Purchaser is
the prospective owner of the Company (including the impact thereof on
relationships, contractual or otherwise, with, or other impact on, policy
holders, agents, employees, or regulators)); (v) any event, condition or other
matter described on the Disclosure Schedule to this Agreement to the extent such
event, condition or other matter exists as of the date of this Agreement, (vi)
compliance by the Company with the terms of, or the taking of any action by the
Company required by this Agreement; (vii) any actions taken, or failures to take
action, or such other changes or events, in each case, to which the Purchaser
has expressly consented in writing; or (viii) any failure by the Company to
achieve any published or internally prepared budgets, projections, predictions,
estimates, plans or forecasts of revenues, earnings or other financial
performance measures or operating statistics (provided that the exception in
this clause (viii) shall not prevent or otherwise affect a determination that
any change underlying such failure contributes, or has contributed to, a
Material Adverse Effect, subject to the exceptions contained in clauses (i) to
(vii)).
"Ordinary Course of Business" means the ordinary course of business in all
material respects consistent with past custom and practice (including with
respect to quantity and frequency) of Reppond and First Guaranty.
 "Permitted Liens" means (i) Liens for Taxes or assessments not yet due and
payable or that are being contested in good faith by appropriate proceedings
with adequate reserves therefor established on the financial books and records
of the Company; (ii) terms and conditions of any Contracts that have been fully
properly disclosed to the Purchaser on an appropriate schedule to this
Agreement; (iii) mechanics', carriers', workers', repairers' and other similar
Liens arising by operation of Law in the Ordinary Course of Business relating to
obligations which are not past due or which are being contested in good faith by
appropriate proceedings with adequate reserves therefore established on the
financial books and records of the Company, or pledges, deposits or other Liens
securing the performance of bids, trade Contracts, leases or statutory
obligations (including workers' compensation, unemployment insurance or other
social security legislation); and (iv) Liens disclosed in Section 3.16 of the
Disclosure Schedule.
Page 52

--------------------------------------------------------------------------------

"Person" shall mean any natural person, corporation, general partnership,
limited partnership, proprietorship, trust, union, association, court, tribunal,
agency, government, department, commission, self regulatory organization,
arbitrator, board, bureau, instrumentality, or other entity, enterprise,
authority, or business organization.
"Purchase Price" shall have the meaning ascribed to that term in Section 2.2 of
this Agreement.
"Purchaser" shall have the meaning ascribed to that term in the preamble of this
Agreement.
"Quarterly Statement" shall mean any quarterly statement prepared by the Company
filed with or submitted to the Louisiana Commissioner of Insurance on forms
prescribed or permitted by such authority.
 "SAP" shall mean the accounting practices required or permitted by the National
Association of Insurance Commissioners and the insurance regulatory authorities
in the State of Louisiana, consistently applied throughout the specified period
and in accordance with past practice of First Guaranty.
"Sellers" shall have the meaning ascribed to that term in the preamble of this
Agreement.
"Shares" shall have the meaning ascribed to that term in the recitals to this
Agreement.
"Tax Claim" shall have the meaning ascribed to it in Section 10.1(c) of this
Agreement.
"Taxes" shall mean all taxes, charges, fees, levies, or other similar
assessments or Liabilities, including without limitation, income, gross
receipts, ad valorem, premium, excise, real property, personal property,
windfall profit, sales, use, transfer, licensing, withholding, employment,
payroll, Phase III, and franchise taxes and Guaranty Fund assessments imposed by
the United States of America or any state, local, or foreign government, or any
subdivision agency, or other similar Person of the United States or any such
government; and such term shall include any interest, fines, penalties,
assessments, or additions to tax resulting from, attributable to, or incurred in
connection with any such tax or any contest or dispute thereof.
"Tax Returns" shall mean any report, return, or other information required to be
supplied to a taxing authority in connection with Taxes.
"Third Party Claim" shall have the meaning ascribed to it in Section 10.3(a) of
this Agreement.
The additional capitalized terms used herein and set forth below shall have the
meanings ascribed to them in the Paragraph or Section indicated below:
Page 53

--------------------------------------------------------------------------------

Term
Section
Babb
Preamble
Company Firm
Section 12.20
Confidentiality Agreement
Section 5.2
Environmental Claim
Section 3.16
Environmental Law
Section 3.16
First Guaranty
Preamble
First Guaranty Common Stock
Second Whereas Clause
First Guaranty Shares
Second Whereas Clause
Hazardous Materials
Section 3.16
Madden
Preamble
Mini-Basket
Section 10.5(a)
Party or Parties
Preamble
Pre-Closing Company Service
Section 5.20(b)
Prior Stock Purchase Agreements
Section 2.2(b)
Purchaser Employee Benefits Plans
Section 5.20(b)
Qualified Plan
Section 3.15(b)
Reppond
Preamble
Seller's Pro Rata Share
Section 10.1(a)
Transaction Engagement
Section 12.20
Transferred Real Estate
Section 2.2



Page 54

--------------------------------------------------------------------------------

ASSIGNMENT OF AND AMENDMENT TO
STOCK PURCHASE AGREEMENT


THIS ASSIGNMENT OF AND AMENDMENT TO STOCK PURCHASE AGREEMENT (the "Amendment")
is made and entered into as of March 5th, 2016 by and between SECURITY NATIONAL
FINANCIAL CORPORATION, a Utah corporation ("SNFC"), SECURITY NATIONAL LIFE
INSURANCE COMPANY, a Utah domestic stock legal reserve life insurance company
("SNLIC"), and CHRISTY DIANE BABB, an individual ("Babb") and JACK MADDEN, JR.,
an individual ("Madden") (each of Babb and Madden a "Seller" and collectively,
the "Sellers"), with respect to the acquisition by the Purchaser of all of the
outstanding capital stock of REPPOND HOLDING COMPANY, an Arkansas
corporation("Reppond") which is the sole shareholder of all outstanding capital
stock of First Guaranty Insurance Company, a Louisiana domestic stock legal
reserve life insurance company ("First Guaranty").


W I T N E S S E T H:


WHEREAS, on February 17, 2015, SNFC, Babb and Madden entered into a Stock
Purchase Agreement (the "Original Agreement"), with respect to the acquisition
by SNFC of all of the outstanding capital stock of Reppond Holding Company;


WHEREAS, SNLIC is a wholly-owned subsidiary of SNFC;


WHEREAS, the parties hereto desire to amend the Original Agreement to substitute
SNLIC as purchaser under the Original Agreement;


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


1.            SNFC hereby assigns and transfers to SNLIC all of SNFC's right,
title and interest in and to the Original Agreement, and all references to
"Purchaser" in the Original Agreement shall now refer to SNLIC. SNLIC hereby
accepts and agrees to perform all duties required of SNFC and to assume all
costs and liabilities of SNFC under the terms of the Original Agreement.


2.            The first sentence of paragraph 4.1 of the Original Agreement
shall be deleted in its entirety and replaced with the following:


The Purchaser is a Utah domestic stock legal reserve life insurance company duly
organized, validly existing, and in good standing under the Laws of the State of
Utah, and has full power and authority to enter into this Agreement and to
perform its obligations hereunder.


3.            This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
on and the same instrument. All capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Original Agreement. This
Amendment shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns. Except as expressly modified by this
Amendment, all other terms and conditions of the Original Agreement are
unchanged.


Page 55

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Sellers, SNLIC and SNFC as of the date first written above.


SELLERS:






/s/ Christi Diane
Babb                                                                                    
Christi Diane Babb






/s/ Jack Madden, Jr.                                        
Jack Madden, Jr.






SNFC:


SECURITY NATIONAL FINANCIAL
CORPORATION






By:/s/ Scott M. Quist                                                        
Scott M. Quist, President






PURCHASER/SNLIC:


SECURITY NATIONAL LIFE
INSURANCE COMPANY






By:/s/ Scott M. Quist                                                        
Scott M. Quist, President




Page 56

--------------------------------------------------------------------------------


 